Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 1 of 85 Page ID #:468




       EMANUEL LAW FIRM
       Sacha V. Emanuel (State Bar No. 218705)
       A Professional Corporation
        svemanul@live.com
       1875 Century Park East, Suite 2150
       Los Angeles, California 90067
       Telephone: (310) 881-6814
       Facsimile: (310) 881-6801

       Attorneys for Plaintiff/Counter-Defendant
       Neofonie GmbH

                            UNITED STATES DISTRICT COURT

                          CENTRAL DISTRICT OF CALIFORNIA

       NEOFONIE GMBH, a German                     Case No.: CV-00772-CJC-JDE
       corporation,
                   Plaintiff,                      DISCLOSURE OF EXPERT
                                                   TESTIMONY PURSUANT TO RULE
                   vs.
                                                   26(a)(2)(A), F.R.Civ.P.
       ARTISSIMO DESIGNS LLC, a
       Delaware limited liability company,         Complaint Filed: May 2, 2017
                                                   Trial Date:      January 22, 2019
                 Defendant.
       _______________________________

       AND RELATED COUNTER-CLAIM




                            EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                               PAGE 6
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 2 of 85 Page ID #:469




       TO DEFENDANT/COUNTER-CLAIMANT AND ITS COUNSEL OF RECORD:
             PLEASE TAKE NOTICE THAT plaintiff/counter-defendant, NEOFONIE
       GMBH, shall present evidence at trial pursuant to Rules 702, 703 or 705, F.R.Ev.,
       of the following persons:

             Dr. Ali Khoshgazaran, Ph.D., 205 S Broadway, Suite 300, Los Angeles, CA
       90012.

             The testimony of Mr. Khoshgazaran shall be in accordance with the attached
       report prepared concurrently herewith.

       DATED: September 18, 2018
                                                EMANUEL LAW FIRM


                                                By:
                                                      Sacha V. Emanuel
                                                      Attorneys for Plaintiff/Counter-
                                                      Defendant Neofonie GmbH




                           EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                              PAGE 7
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 3 of 85 Page ID #:470




                           IN THE UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA



     NEOFONIE GMBH, a German corporation,

                   Plaintiff,

            vs.                                            Case No. 8:17-cv-00772 CJC (JDEx)

     ARTISSIMO DESIGNS LLC, a
     Delaware limited liability company,

                   Defendant.




                       EXPERT REPORT OF ALI KHOSHGOZARAN, PHD




                                EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                   PAGE 8
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 4 of 85 Page ID #:471




  TABLE OF CONTENTS
  1  Introduction and Scope of Engagement .................................................................................. 4
      1.1        Qualifications .................................................................................................................. 4
         1.1.1          Education ................................................................................................................ 4
         1.1.2          Employment ............................................................................................................ 5
         1.1.3          Publications ............................................................................................................. 7
      1.2        Compensation ................................................................................................................. 7
  2      Basis for Opinions and Materials Considered ........................................................................ 7
  3      Overview of Work performed by neofonie ............................................................................. 8
      3.1        Key Timeline of Events .................................................................................................. 8
      3.2        Phase 1. Identification of MVP and Creation of a Backlog ............................................ 8
      3.3        Phase 2. Implementation of MVP and Go Live .............................................................. 9
      3.4        Phase 3. Improvements of MVP ................................................................................... 12
  4      Technology Background ....................................................................................................... 12
      4.1        Agile Software Development ........................................................................................ 13
         4.1.1          Kanban .................................................................................................................. 17
      4.2        The Project Management Triangle................................................................................ 21
      4.3        Minimum Viable Product ............................................................................................. 23
         4.3.1          Build, Measure, Learn Feedback Loop ................................................................. 23
      4.4        Integration with Out-of-the-Box Software.................................................................... 26
         4.4.1          When to Use OOTB Software .............................................................................. 26
         4.4.2          When Not to Use OOTB Software ....................................................................... 27
      4.5        Analysis Methods.......................................................................................................... 29
         4.5.1          Software Architecture Recovery ........................................................................... 30
         4.5.2          Software Process Assessment ............................................................................... 31
  5      Findings and Opinions .......................................................................................................... 32
      5.1        Summary of Analysis Results ....................................................................................... 32
      5.2   Defendant’s Lack of Conformity to Principles of Agile Development of an MVP
      Caused Unnecessary Delays in Developing the Website ......................................................... 33
      5.3   Plaintiff Correctly Implemented Industry Best Practices and Processes for Developing
      the Website................................................................................................................................ 42
      5.4        Plaintiff Appropriately Used and Integrated Existing Components into the Website .. 46




                                             EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                                PAGE 9
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 5 of 85 Page ID #:472




      5.5   Defendant’s Portrayal of Severity of Bugs and Plaintiff’s Treatment of Them Is Not
      Accurate .................................................................................................................................... 55
      5.6   Defendant’s Actions (or Lack Thereof) Significantly Contributed to Delays in
      Launching the Website ............................................................................................................. 61
  6      Conclusions ........................................................................................................................... 68




                                              EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                                 PAGE 10
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 6 of 85 Page ID #:473




  1     INTRODUCTION AND SCOPE OF ENGAGEMENT

        1. I have been retained as an expert in computer science in connection with the matter of

  Neofonie GMBH v. Artissimo Designs LLC to provide analysis and opinions related to the design

  and development of artdesigns.com (the Website) by Neofonie for Artissimo. Specifically, I was

  asked to provide a quantitative and qualitative analysis of Neofonie’s work and the process it used

  to develop the Website as well as identify the root cause of delays in launching the Website.

  I submit this expert report as a statement of the opinions that I have formed and the factual basis

  for those opinions. If necessary, I am prepared to testify at trial as to the matters discussed in this

  report. Between now and such time that I may be asked to testify, I expect to continue my review,

  evaluation, and analysis of information generated during discovery. I also expect to review relevant

  evidence presented before and/or after trial. I also understand that additional material may be made

  available that is relevant to my analysis. I also expect to review the reports submitted by

  Defendant’s experts. I reserve the right to amend or supplement this report, as necessary and as

  acceptable to the court. I also reserve the right to develop materials and exhibits as appropriate for

  use in helping to demonstrate and explain my opinions in the event that I am asked to testify at

  trial.

  1.1      Qualifications

        2. This section summarizes my education, professional achievements, and peer-reviewed

  scientific publications in the field of computer science. A more detailed list of my qualifications

  is set forth in my curriculum vitae, a copy of which is attached hereto as Exhibit A.

  1.1.1 Education

        3. I graduated with a Bachelor of Science degree in computer engineering from Sharif

  University of Technology in 2003. My undergraduate degree in software engineering, focused on




                                 EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                    PAGE 11
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 7 of 85 Page ID #:474




  principles and advances in teaching software engineering to computer science undergraduate

  students in premier academic institutions. As an undergraduate, I was also a member of a software

  engineering lab conducting research in software engineering’s best practices. In 2005, I received

  my Master of Science degree in computer science from The George Washington University where

  I spent two years conducting research on establishing a framework for statistical cryptanalysis.

     4. I also attended graduate school at the University of Southern California, where I was a

  USC Viterbi School of Engineering graduate research and teaching assistant. I received my PhD

  in computer science in 2010 from USC. My PhD research focused on big data and privacy aspects

  of spatio-temporal information management. My research was funded by several government

  agencies and technology companies such as The National Science Foundation (NSF), Microsoft

  and Google. I have published my findings in numerous peer-reviewed conference papers,

  magazines, book chapters, journal articles and other publications. At USC I also led a team of

  software engineers to develop GeoDec (Geo-spatial Decision-Making), a platform to rapidly and

  accurately build an information-rich and realistic geospatial spaces (e.g., a city) with a temporal

  dimension while supporting visualization, complex querying and data analysis capabilities.

  1.1.2 Employment

     5. I am currently employed as a computer scientist at Quandary Peak Research, Inc. in Los

  Angeles, CA. In this role, I analyze the development, structure, behavior, and quality of software

  systems. I have analyzed a broad variety of complex, real-world software systems. I have reverse-

  engineered the software designs of several of software systems. I have conducted many

  investigations of the design and implementation of these systems with respect to specific patent

  claims and other intellectual property considerations.




                                EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                   PAGE 12
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 8 of 85 Page ID #:475




      6. I formerly worked at Yahoo, Microsoft and Samsung. During my time with Yahoo, I

  developed tools for Yahoo’s behavioral targeting team to query, analyze and visualize massive

  amounts of user behavior data while interacting with 300+ Yahoo properties. A patent was filed

  with Yahoo on technologies developed. As a product manager at Microsoft, I was responsible for

  the software specifications of a key application for Microsoft’s Bing Maps platform to ingest,

  analyze and visualize third-party event data on maps. At Samsung, I led a team of software

  developers to build and release TV applications using SyncPlus, Samsung’s Automatic Content

  Recognition platform. I worked closely with Samsung key partners (Verizon, Turner Broadcasting

  and Time Warner Cable) to launch their connected TV applications in the US market.

      7. After leaving Samsung, I co-founded Tilofy, a Software as a Service platform for trend

  forecasting. Tilofy’s proprietary trend forecasting technology employs advances in information

  management and artificial intelligence to predict trends in their infancy, long before they reach the

  mainstream. While leading Tilofy, the company raised $2M in venture financing and signed up

  some of the world’s prominent brands (Red Bull, Samsung, RJ Reynolds, Hershey, wipro digital,

  Unilever and many more) as paid customers of Tilofy’s trend forecasting platform. In 2014, I was

  awarded the prestigious SoCalTech50: Southern California’s Top 50 People to Watch in Tech

  Industry along with CEOs of Tinder, Whisper and Snap. 1

      8. In my career I have built numerous award-winning and patented consumer-facing and

  enterprise products for mobile, television and desktop platforms that have been featured in various

  news outlets such as Forbes, Huffington Post, United Nations System Staff College, ABC7, and

  NBC.



  1
   Announcing the 2014 socalTECH 50: Southern California's Ones To Watch
  https://www.socaltech.com/announcing_the___4_socaltech___southern_california_s_ones_to_watch/s-
  0057749.html




                                  EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                     PAGE 13
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 9 of 85 Page ID #:476




  1.1.3 Publications

        9. I have authored over fifteen scholarly journal articles, magazine articles, conference

  papers, and book chapters on varied topics related to computer science, software engineering and

  spatio-temporal information systems. I have delivered numerous presentations, seminars, and

  technology demonstrations related to software design and analysis for research symposia,

  conferences, workshops, and industry events in the field of computer science. I have also served

  as a reviewer or panelist for over a dozen computer science journals, magazines, and conferences.

        10. I have also frequently served as a speaker, judge or panelist at various industry events and

  have given numerous guest lectures in a wide range of computer science topics at The George

  Washington University, the University of Southern California and California State Polytechnic

  University of Pomona.

        11. I have never been deposed or testified in trial before.

  1.2     Compensation

        12. Quandary Peak Research is being compensated for my work on this case at the rate of $275

  per hour plus reimbursement of direct expenses. I have no personal interest in this litigation, and

  my compensation does not depend in any way on the opinions I express or outcome of this case.

  2     BASIS FOR OPINIONS AND MATERIALS CONSIDERED

        13. My opinions in this report are based upon at least the following: (1) my years of experience

  as a technology executive and as a computer scientist; (2) relevant documents produced in this

  case; (3) scientific literature, authoritative texts, and other references in the field of the claimed

  technologies, where cited in this report. 2 Attached to this report as Exhibit B, I have listed the

  materials I reviewed and analyzed in the course of forming my opinions.


  2
   I used Google Translate plugin for Chrome in order to translate German content present in web pages such as
  contents of JIRA tickets and other relevant case documents that contained German text.




                                    EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                       PAGE 14
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 10 of 85 Page ID
                                   #:477




3     OVERVIEW OF WORK PERFORMED BY NEOFONIE

      14. I reviewed several documents to understand the nature of work Defendant and Plaintiff

agreed to be performed by Plaintiff. I understand that Plaintiff, an e-commerce solution provider

based in Germany, was hired by Defendant to design, develop and launch an e-commerce website

to enable Defendant to capture market opportunities in Wall Décor and further expand its product

offerings into the premium category. In particular, I studied the document titled “Offer

Development, Test and Launch of a MVP for artdesigns.com” which contains the agreement

between Defendant and Plaintiff to develop and launch a minimum viable product (MVP) for the

Website. In the rest of my report, I refer to this document as Phase 2 Offer.

3.1       Key Timeline of Events

      15. Upon reviewing case documents, I identified several key dates that bear significance to

this case. The dates, along with the documents I used to identify each date, are listed below.

      x    Initial presentation to Artissimo: Feb 22, 2016 (Neofonie presentation).
      x    Completion of phase 1: May 6, 2016 (Phase 2 Offer).
      x    Initial agreement for MVP: May 23, 2016 (Phase 2 Offer).
      x    Initial anticipated launch date: Sep 19, 2016. (Defendant’s Answer and Counterclaim).
      x    First extension: Oct 10, 2016. (Defendant’s Answer and Counterclaim).
      x    Second extension: Oct 30, 2016. (Defendant’s Answer and Counterclaim).
      x    Completion of development: Nov 7, 2016 (Plaintiff’s email to Defendant).
      x    Decision to cancel the project: Nov 23, 2016 (Defendant’s Answer and Counterclaim).


3.2       Phase 1. Identification of MVP and Creation of a Backlog

      16. I reviewed the presentation titled “artdesigs.com eCommerce Solution” dated Feb 22, 2016

that provides a background on Plaintiff’s relevant prior work as well as a proposal for phase 1 of

the project. According to this document, phase 1, which is named “Specification”, was planned to

include capturing requirements, creating the high-level information architecture, and developing




                                EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                   PAGE 15
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 11 of 85 Page ID
                                   #:478



the concept for the Website as well as the user experience (UX) and user interface (UI) design

work. Plaintiff’s assessment and proposal for phase 1 indicated 62 days for completion of this

phase.

      17. As part of phase 1 of the project, Plaintiff agreed to create a product backlog that reflects

the specification and concept for the Website. In addition, in order to capture what is needed to

build the website, identification of stakeholders and high-level design of key screens were also

included as part of phase 1 of the project.



3.3     Phase 2. Implementation of MVP and Go Live

      18. The Phase 2 Offer reflects the mutual agreement between Plaintiff and Defendant to

develop, test and launch a Minimum Viable Product (MVP) to provide an effective way for

Defendant to test various hypotheses of customer needs and user behavior to be used for further

development.


                      Figure 1. Scope of MVP as Stated in Phase 2 Offer




      19. As can be seen in the excerpt below, this document indicates that both parties agree that

MVP should “contain the minimum features for the artdesigns.com business model” and “the MVP




                                 EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                    PAGE 16
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 12 of 85 Page ID
                                   #:479



will contain only the essential features that users and the e-commerce solution will need.” Also,

the document states, “The main benefit is a very fast time from idea to market.” 3


               Figure 2. Purpose of creating an MVP according to Phase 2 Offer




       20. I also reviewed Section 2.7 of Phase 2 Offer that describes the MVP for the Website as

defined at the start of the project. The MVP includes a set of deliverables that are mapped to certain

features and sub-features.

       21. The Phase 2 Offer document also clearly identifies “acquiring a license to Content

Management System Magnolia among the “must-have prerequisites for the MVP”.


                             Figure 3. MVP must-have prerequisites




       22. Furthermore, according to Phase 2 Offer both parties contemplated this phase to take about

5 months targeting Oct 10, 2016 as “End of Project”. 4 The two sides stipulated phase 2 to take

about 610 Man-Days or 4880 hours.


3
    Phase 2 Offer, page 5.
4
    Phase 2 Offer, page 7.




                                 EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                    PAGE 17
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 13 of 85 Page ID
                                   #:480



                           Figure 4. Estimated efforts for phase 2




   23. Phase 2 Offer document also includes a detailed quotation on the total price for phase 2

based on the quoted rates for various roles involved in the project.


                             Figure 5. Phase 2 Offer quotation




   24. The agreement also provides fixed daily rate pricing “for additional services beyond the

scope of this contract.”




                               EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                  PAGE 18
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 14 of 85 Page ID
                                   #:481



                         Figure 6. Price fixing for additional services




      25. As can be seen in the Section 2.7 of the Phase 2 Offer, the parties agreed for Plaintiff to

deliver the following items as part of phase 2 project completion.

         x   Source code and documentation,

         x   Infrastructure necessary for development and launch of an MVP version of the Website,

         x   Development of an MVP for the Website according to MVP definition,

         x   Launching the MVP of the Website,

         x   A proposed plan for future improvements and operation of the Website after launch.

3.4     Phase 3. Improvements of MVP

      26. Section 2.5 of Phase 2 Offer document contemplates planning for phase 3 to improve the

MVP and operations of the Website after the successful launch of the MVP.

4     TECHNOLOGY BACKGROUND

      27. Developing complex software projects requires significant amount of planning, extensive

use of best practice and well-known software methodologies, and finally a well-defined process

for identifying and fixing software bugs, improving or enhancing existing feature sets and making

changes to various components of the developed software product.




                                EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                   PAGE 19
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 15 of 85 Page ID
                                   #:482



      28. In this section, I provide a brief background on general principles widely used in the design

and development of complex software products. First, I cover Agile software development

methodology given Plaintiff’s extensive use of this methodology. Then, I provide an overview of

the choices made during the software development regarding the development of custom code vs.

utilization of third-party (“Off-The-Shelf”) components. I also elaborate on an important software

project management principle called The Project Management Triangle (and the notion of

Minimum Viable Products as part of that discussion). Furthermore, I provide a review of key

principles taken into account in the course of developing a Minimum Viable Product (MVP). This

section provides the basis and context for my observations and opinions stated in the rest of the

report.

4.1     Agile Software Development

      29. Traditionally, software development followed what is known as the Waterfall Model

development methodology. Under this model, first software product requirements are first

identified. Then, during the design phase decisions are made about the software architecture as

well as its key components before starting the third phase, which is software development. Once

the software development phase is complete, software testing begins to rectify bugs and other

issues identified during the development.

      30. It is clear from the above description that such models of software development were very

linear in nature. Each phase would only begin after previous phase was completed. While

seemingly simple in nature, employing such techniques for large and complex software projects

created several issues. This is primarily due to the fact that the time and effort it takes to fix a

software error significantly increases the longer it takes to identify it.




                                 EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                    PAGE 20
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 16 of 85 Page ID
                                   #:483



    31. The white paper titled “Development solutions White Paper” published in October of 2008

is one of the numerous publications that quantifies the exponential increase in cost of fixing defects

in later phases of the software development lifecycle. The report states that “costs of discovering

defects after release are significant: up to 30 times more than if you catch them in the design and

architectural phase.” 5 The same report also states that “A large percentage of software

development costs are spent on identifying and correcting defects.” 6


    Figure 7. Exponential cost of fixing bugs late in software development life-cycle 7




    32. In another example, Steve McConnel in his book Code Complete, states that:

    “Studies over the last 25 years have proven conclusively that it pays to do things right the first

    time. Unnecessary changes are expensive. Researchers at Hewlett-Packard, IBM, Hughes

    Aircraft, TRW, and other organizations have found that purging an error by the beginning of

    construction allows rework to be done 10 to 100 times less expensively than when it's done in
                                                                              8
    the last part of the process, during system test or after release.”




5
  Minimizing code defects to improve software quality and lower development costs, IBM Rational Software
Analyzer and IBM Rational PurifyPlus software, October 2008, page 1.
6
  Minimizing code defects to improve software quality and lower development costs, IBM Rational Software
Analyzer and IBM Rational PurifyPlus software, October 2008, page 3.
7
  Minimizing code defects to improve software quality and lower development costs, IBM Rational Software
Analyzer and IBM Rational PurifyPlus software, October 2008, page 2.
8
  Code Complete: A Practical Handbook of Software Construction, 2nd Edition (Paperback), page 29.




                                  EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                     PAGE 21
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 17 of 85 Page ID
                                   #:484



                 Figure 8. Increase in cost of fixing defects as time progresses 9




      33. Regardless of exact amount of increase in complexity and resources it takes to fix software

defects, it is important to make two important observations. First, proper use of software

engineering principles causes a dramatic reduction in the overall cost of software development.

Secondly, delays in identifying software defects or changes in existing functionality can massively

increase the cost to rectify them (e.g., fixing a defect, modifying an existing feature) the later they

are introduced.


        Figure 9. Relative cost to fix defects in each phase of software development 10




9
    Code Complete: A Practical Handbook of Software Construction, 2nd Edition (Paperback), page 29.
10
    Code Complete: A Practical Handbook of Software Construction, 2nd Edition (Paperback), page 30.




                                    EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                       PAGE 22
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 18 of 85 Page ID
                                   #:485



   34. A significant amount of work in software engineering is dedicated to devising frameworks

and processes that reduce such overall cost by flattening the cost of changing software. One of the

most popular approaches to achieve this goal is to develop software in increments in what is

knowns as the Spiral Model (in contrast to the Waterfall Model).

   35. Spiral software development methodologies promote breaking the overall software

development process into smaller iterations (also known as spirals or cycles). For each iteration, a

set of requirements are identified during a planning phase and risks or alternate solutions are

identified for the captured requirements. Software components are then developed to implement

the requirements identified during that iteration and are subsequently tested. Finally, during the

evaluation phase, software developed is reviewed and evaluated to plan for the next iteration. This

process is repeatedly performed in iterations where each subsequent iteration builds on what has

been accomplished in previous iterations.

   36. Despite the fundamentally different characteristics of the Spiral and traditional Waterfall

software development methodologies, neither approach offers a “perfect” project requirement

phase that can comprehensively capture customer needs without requiring further modifications.

   37. On one end of the spectrum, the Waterfall model requires a detailed and rigid requirement

specification phase, which has the advantage of spending more time on identifying requirements.

However, it is almost always the case that requirements change over time (often quite significantly)

and the cost of change in requirements is dramatically increased in later stages of software

development as discussed above. The other end of spectrum consists of Spiral methodologies that

have a much less strict emphasis on capturing a comprehensive set of requirements up front. These

methodologies greatly increase flexibility and reduce cost, while by definition, causing more

requirements to be discovered (or existing features to be modified) along the way.




                              EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                 PAGE 23
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 19 of 85 Page ID
                                   #:486



     38. Agile software development further builds on the iterative nature of the Spiral software

models while also focusing on a key principle: embracing change. There are built-in mechanisms

in Agile development that allow a change in scope by emphasizing concurrency in software

development activities throughout the project. In contrast to Waterfall Models (where a phase

begins after previous phase ends), development activities do not end and continue throughout the

project. The concurrent nature of development tasks and the breakdown of software development

into smaller cycles give Agile more flexibility and openness to constantly changing requirements

and provide means for timely capturing user feedback, prioritization of tasks and triage of defects.

Agile promotes early and continuous delivery of software, and regular intervals for meeting

between stakeholders to reflect back and fine-tune the process to be more effective in the future. 11

     39. Like any other process, Agile has its own disadvantages as well. Given its flexibility to

welcome continuous feedback and its reduced emphasis on fully developed and well-defined

requirements specification in the early phases of a project, the final software product can be

significantly different from what was originally envisioned. However, welcoming change based

on client feedback can very well create additional value beyond the original vision for a product.

Lastly, Agile encourages measuring the amount of working software as an indication of progress

instead of heavy documentation. While comprehensive documentation does not necessarily lead

to successful projects, it is important for the development team to ensure proper level of

documentation throughout the software development lifecycle.

4.1.1 Kanban

     40. There are several well-known methodologies that are used to implement Agile thinking in

the software development process by sharing its key principles. I studied the Phase 2 Offer


11
 Lean Software Development: An Agile Toolkit, Mary Poppendieck, Tom Poppendieck. Publisher: Addison
Wesley Pub Date: May 08, 2003.




                                EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                   PAGE 24
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 20 of 85 Page ID
                                   #:487



document which indicates Plaintiff proposes using Kanban methodology for the Website. 12

Therefore, in the following sections I provide more context and background around important

constructs of Kanban methodology as they are related to this case.

     41. Kanban is a Japanese term which loosely translates to “sign,” “card,”, or “billboard.”

Kanban was originally developed at Toyota to improve the flow of parts in their production lines

in the 1950s. Kanban is used by several world-renowned companies such as BBC 13, SAP 14,

Siemens 15 and many more for their software development endeavors.

     42. By introducing visual elements into the process, such as a Kanban board, Kanban was later

adopted to be used as an Agile software development methodology. Kanban encourages breaking

the task of developing complex software into smaller tasks that result in incremental changes to

the project and pulling work from a prioritized set of tasks.

     43. A Kanban board offers a visual way to represent the status of each task and the overall flow

of the project for all team members. Kanban boards typically include a multi-step workflow such

as “To-Do”, “In Progress” and “Complete”. Teams employing Kanban typically create additional

columns for the board to visualize and track a more detailed workflow. My analysis of Neofonie’s

implementation showed that the development team used an 8-step workflow that included the

following phases: “Dev Analysis,” “Dev Ongoing,” “Review,” “Dev Done,” “QA Ongoing,” “QA

Done,” “Ready for Deployment,” and “LTS”. 16




12
   Phase 2 Offer, Section 2.3.
13
   Lean Software Management: BBC Worldwide Case Study, Peter Middleton and David Joyce, IEEE Transactions
on Engineering Management
14
   Two years of applying Kanban at SAP: a report from the trenches (Alexander Gerber & Martin Engel).
https://vimeo.com/80897039 and accompanying presentation.
15
   Kanban at Scale – A Siemens Success Story https://www.infoq.com/articles/kanban-siemens-health-services
16
   Some of the content I reviewed in the board is in German. I used Google translate to translate them back to
English.




                                  EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                     PAGE 25
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 21 of 85 Page ID
                                   #:488



       44. In contrast to the linear nature of the Waterfall software development, Agile methodologies

such as Kanban promote a continuous cycle. In each cycle, first a set of requirements are captured

(if needed by including managers, key stakeholders and users). The requirements are not intended

to capture all functionality of features of the product; rather, the requirements only address a

limited subset of the functionality or features. These requirements are then mapped to a set of

features during a planning phase, user stories are created that capture key end-user needs and

wireframes are created to provide an abstract and high-level view of the user experience (UX) as

they interact with various parts of the product.

       45. The planning phase is followed by a design phase. In the design phase, key system

components are identified and the overall system architecture that allows these components to

interoperate is created. For the visual aspects of the project, wireframes are enhanced and turned

into detailed design sketches that can at times be “pixel perfect” illustrating exactly how the final

product would look like. The development follows the design stage and once a task is complete,

it is released (typically deployed to a live system) to be reviewed by the end-customer. Once the

customer feedback is gathered, the cycle is repeated.

       46. In order to implement Agile methodologies, software teams typically employ software

development tools that allow them to drive a project and implement key principles of Agile.

Atlassian’s JIRA 17 is among the most popular software development tools used for this purpose.

JIRA enables development teams to prioritize work, visualize work flow, assign tasks, monitor

progress and comment on each task. JIRA is being widely used in the software industry by

numerous organizations such as Audi, Autodesk, BAE Systems, Docker, indeed, NASA, Twitter

and more. 18


17
     https://www.atlassian.com/software/jira
18
     Atlassian Customers https://www.atlassian.com/customers




                                    EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                       PAGE 26
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 22 of 85 Page ID
                                   #:489



   47. Entries in JIRA are typically called tickets and represent a task. The task can describe a

new feature, explained from the perspective of the end user (and hence called a user story). JIRA

tasks are also created to report a bug identified in the software. JIRA also provides a mechanism

to describe relationship between various tasks. For instance, one can mark a task(s) as a pre-

requisite to another task(s), or to split a task into a set of sub-tasks. Furthermore, “epics” are used

to group related user stories or to break up a large user story into smaller chunks.

   48. Tasks can be assigned to different users throughout the course of their existence. For

instance, a reporter might find a bug and create a ticket for it accordingly. The ticket is then

assigned to a developer to be addressed. Once the bug is fixed, the developer might assign the task

to a QA team member to further confirm the bug has been removed. Once QA is complete, the

task could be marked as “finished” and be re-assigned back to the reporter (or a different

individual) who will subsequently mark the ticket as “closed.”

   49. In summary, using Agile development methodologies such as Kanban, software systems

are incrementally built by mapping customer requirements to a set of features, and in turn mapping

those features to a set of tasks and iteratively and continuously going through pushing tasks

through the software development lifecycle. Such methodologies provide visibility and

accountability while enabling continuous deployment, prioritization, hypothesis validation and

tracking of tasks through the use of a ticketing system and a Kanban board.

   50. While Agile methodologies can significantly reduce the overall cost of software

development, it is important to note that existence and extensive use of feedback loops play an

equally significant role. Getting feedback from people using the system is one of the most effective

ways of ensuring the software performs its stated goals.




                               EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                  PAGE 27
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 23 of 85 Page ID
                                   #:490



      51. To address this important requirement, Agile includes several constructs to gather user

feedback at various phases of software development. For instance, identifying personas and user

stories, design mock ups, prototypes, regular product demonstrations, recurring progress reports

and UAT (user acceptance test) are all examples of such techniques. The iterative nature of Agile

lends itself well to capturing timely user feedback at the end of each cycle and applying the

necessary course-correction measures before it becomes prohibitively expensive or impossible to

make the necessary changes. This makes user feedback an integral part of Agile and gives it a key

advantage over more traditional (and linear) methods of software development. No amount of

additional time and resources spent by the software development team in testing the product can

equate or replace timely feedback received from the customer who is the main entity with domain

expertise and a true understanding of end-user. 19

4.2     The Project Management Triangle

      52. Despite Agile’s native support for change, constant shift or increase in project scope

remains a major threat to overall success of any project in general and any software project in

particular. To illustrate this important concept and in order to better understand the effect of scope

change in a (software) project, I now discuss an important topic in project management known as

The Project Management Triangle.

      53. Every project is constrained by a set of factors that govern how it is being perceived,

planned and executed with a direct effect on its outcome. In the world of software, there is a

routinely used principle referred to as the Project Management Triangle (PMT) that provides an

important framework and a strong foundation to better understand and manage complex software




19
 Lean Software Development: An Agile Toolkit, Mary Poppendieck, Tom Poppendieck. Publisher: Addison
Wesley Pub Date: May 08, 2003.




                                EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                   PAGE 28
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 24 of 85 Page ID
                                   #:491



projects. The Project Management Triangle 20 is founded on a key principle: product quality is

constrained by three key attributes: budget, timeline and scope. 21 The Project Management

Institute provides a more formal definition of these three constraints:

        “Cost is a function of time and scope, that these three factors are related in a

        defined and predictable way” 22

     54. I now briefly define these three key principles. Budget is an indication of the overall cost

to complete the project. Timeline (also referred to as schedule) determines the amount of time it

takes to complete a project. Lastly, Scope (also referred to as features) indicates the deliverables

for the project such as various functionality that the product is going to include.

     55. The basic idea behind PMT is that there is a competing nature between the three above

constraints in any (software) project. Gravitating toward any of the constraints will inadvertently

have a negative effect on the other two. For instance, increasing scope would cause projects to take

longer to finish and/or cost more to complete (if same quality is expected). Similarly, reducing the

overall cost of the project means either the scope needs to be reduced or time to complete the

project should be expanded.

     56. A critical teaching of the above model is that the development team should always strike a

balance between these competing factors to reach an acceptable trade-off between them. This

model also shows why increased attention to any of the above factors should be compensated by

the other two in order for overall project quality not to suffer.




20
   The Project Management Principle is sometimes also referred to as The Iron Triangle, The Triple Constraint,
PM’s Pyramid or the Time Cost Quality Triangle.
21
   A Guide to the Project Management Body of Knowledge (PMBOK® Guide). Project Management Institute. 2000
Edition.
22
   Project Management Institute, https://www.pmi.org/learning/library/triple-constraints-success-additional-factors-
6591




                                   EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                      PAGE 29
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 25 of 85 Page ID
                                   #:492



4.3     Minimum Viable Product

      57. One of the biggest challenges in developing products is ensuring they address the end

customer need while minimizing engineering and design resources. The lean startup movement,

popularized by Eric Ries, promotes the idea of developing what is called a “Minimum Viable

Product” or MVP for short. MVPs are primarily created and used as one of the most effective ways

of reducing time to market by going through a series of “build-measure-learn feedback loops.” 23

4.3.1 Build, Measure, Learn Feedback Loop

      58. The notion of Minimum Viable Product is more formally defined as follows

         “A Minimum Viable Product is that version of a new product which allows a team

         to collect the maximum amount of validated learning about customers with the least

         effort.” 24

      59. The basic idea behind the above definition is identifying the leanest product one can build

that delivers value to the end customer while enabling the product owner to quickly build the

software, measure how it is perceived by the end user through validating a set of hypotheses and

learn from customer feedback before going through the cycle again. Therefore, minimizing the

path to get customer feedback, even if it means some features are not fully developed is a key

principle in the development of an MVP. This notion is best captured by the following quote from

Reid Hoffman, the founder of LinkedIn:

          “If you are not embarrassed by the first version of your product, you’ve launched

         too late.” 25




23
   The Lean Startup, Chapter 6. Eric Ries, Portfolio Penguin. 2011.
24
   Minimum Viable Product: a guide. http://www.startuplessonslearned.com/2009/08/minimum-viable-product-
guide.html
25
   What LinkedIn Founder Reid Hoffman Learned From an Early Failure, https://www.wsj.com/articles/what-
linkedin-founder-reid-hoffman-learned-from-an-early-failure-1525140240




                                 EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                    PAGE 30
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 26 of 85 Page ID
                                   #:493



     60. Seasoned software development teams always strive to find the right balance between

shipping a product too early vs. too late. This is because delaying the launch to “perfect” certain

features prevents a timely validation of a hypothesis and instead leaves the stakeholders with a

product built based on unproven assumptions. Such a product is very likely to miss key features

and instead include useless features no one would use:

        “The approach we took was to complete the entire product before we pulled back

        the curtain and let people sign up. This approach delayed SocialNet’s launch by a

        year, and when we finally did launch, we quickly realized that half of the features

        we’d painstakingly implemented weren’t important, and half the important things

        that our service would be useless without were missing, because we hadn’t thought

        of them.” 26

     61. One basic test to determine if a feature should be included in the MVP is to see if a product

can be shipped and used by the end-users without that feature. For instance, when building an e-

commerce application, being able to browse through product offerings, or being able to add a

product to a shopping cart qualify as MVP features as the product cannot simply function without

them. In contrast, being able to track a shipped product or receive an email alert when the price of

an item drops would not be considered MVP features since the product clearly functions without

their presence. One might note however that the price drop alert feature might very well be

considered an MVP feature for a product specifically designed to alert users when lower pricing

is available for an item. For such a product, however, existence of a shopping cart user flow might

not be considered an MVP feature.




26
   What LinkedIn Founder Reid Hoffman Learned From an Early Failure, https://www.wsj.com/articles/what-
linkedin-founder-reid-hoffman-learned-from-an-early-failure-1525140240




                                 EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                    PAGE 31
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 27 of 85 Page ID
                                   #:494



     62. Building an MVP allows companies to reduce the time to market (and in turn development

costs) while being able to quickly capture end user feedback. Some of the world’s most successful

software companies created an MVP as an early version of their product. These MVPs include

early prototypes at places such as Twitter, Dropbox, Groupon, Zappos, and many more. 27

     63. In the course of envisioning, designing and developing software projects, there are several

hypotheses about end user’s expectation and needs for the product being built. The challenge being

faced in almost any major software development project, however, is how to validate such

hypothesis as quickly and as cost-effectively as possible. The development of MVPs for early

testing of hypotheses has become a widely popular practice in the software development industry

for this very reason. MVPs allow teams to create an environment when products can go to market

fast, feedback can be gathered early, and hypotheses can be validated before investing a significant

amount of upfront time and energy to design features customers won’t need or use. MVPs are used

to battle the fact that a vast majority of software projects contain a significant set of features that

very few (or no) users use.

     64. In summary, MVP is not just a product, it is a different way of thinking about building

products. It is a methodology that prevents teams from going through constant changes in scope

before the product even launches. Instead it promotes releasing the product as early as possible

and going through iterations to refine things only after the product has been used by its end

customers.




27
  15 Ways to test your minimum viable product https://thenextweb.com/dd/2014/11/12/15-ways-test-minimum-
viable-product/




                                 EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                    PAGE 32
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 28 of 85 Page ID
                                   #:495



            Figure 10. Feature usage breakdown of typical software systems 28




4.4     Integration with Out-of-the-Box Software

      65. In the course of the design and development of software products, the engineering team

must always choose between implementing various components in-house and building them from

scratch vs. using third-party, Out-of-the-Box (OOTB) software components. 29 For many projects,

using OOTB packages can greatly increase productivity, reduce costs and shorten time to market.

There are also numerous cases where (extensive) use of OOTB software can lead to significant

complexity, long delays and massive cost increases for the development of a software product (in

an extreme case, it might even lead to complete project failure). There are many factors that must

be taken into account when making the decision for whether OOTB software should be used or

not.

4.4.1 When to Use OOTB Software

      66. In the world of software development, there are many instances where opportunistic use of

OOTB software is recommended as a good design and development practice. Especially when the


28
   The Pay TV Market is Changing. https://www.cisco.com/c/m/en_us/network-intelligence/service-provider/digital-
transformation/vodafone-launches-giga-tv.html
29
   These already developed components are also called Commercially-Off-The-Shelf or COTS packages.




                                  EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                     PAGE 33
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 29 of 85 Page ID
                                   #:496



overall scope of a project is fairly simple, requirements are known in advance, very little to no

customization is needed and “standing out” from the crowd is not required, employing OOTB

packages can become very beneficial.

   67. Under the right circumstance, employing OOTB solutions reduces upfront costs while

typically providing a more feature-rich alternative to custom development. (This is because such

packages are developed for a broad audience and are intended for extended reuse.) In addition,

wide adoption of these packages can generally make them more robust since bugs have been

already discovered and fixed based on feedback provided by earlier adopters of the packages. In

other words, the time and resources of designing, developing and testing a certain component or

package has been already handled by the entity who has developed that component or OOTB

package. However, the task of integrating the OOTB package with the rest of the software and

performing further integration tests still relies on the development team using the package.

   68. Another benefit of using OOTB packages is expected behavior. Since the packages are

typically tried and tested before, there is less chance of surprises down the road since behavior has

been verified or at least observed before the decision is made to integrate it into the overall system.

4.4.2 When Not to Use OOTB Software

   69. As the number of software components needed for a product, and their complexity increase,

it becomes increasingly infeasible to use OOTB packages. In this section, I discuss some of the

reasons that render excessive use of OOTB packages a poor choice for such software projects.

   70. When a software project consists of several components, there will be a need for these

components to communicate with each other. A widely used principle in software development to

facilitate such interactions is for each software component to expose its key functionality through

a set of interfaces while encapsulating its inner workings from the outside world. Any other part




                               EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                  PAGE 34
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 30 of 85 Page ID
                                   #:497



of the system that needs to interact or employ a component needs to use its well-defined public

interface and its expected communication protocol. Therefore, when integrating an OOTB

package, the developers must write custom code to ensure interoperability between that package

and the rest of the system.

       71. As the number of OOTB packages being used in a software system increases, integration

becomes increasingly more complex and at times utterly infeasible. This is primarily due to the

fact that the overall system becomes increasingly more rigid and less easy to adjust and maintain.

Moreover, consider the case where OOTB package A needs to communicate with OOTB package

B but their interfaces are not compatible. Since by design, there is usually no easy way of modifying

either package, the developer needs to write additional custom code to facilitate this

communication. Given the high amount of recurring challenges faced by developers when trying

to reuse previously developed code, a well-known and commonly used software design pattern

called the Adapter Pattern (also known as the Wrapper Pattern) has become popular in reducing

integration costs and to increase interoperability. 30

       72. Encapsulating inner workings of a software component from the outside world also means

that there is usually no feasible way of changing the functionality and appearance of an OOTB

package beyond its limited set of exposed preferences. Therefore, if the default appearance or

behavior of an OOTB package is not desired, or if any customization behavior or appearance is

needed, use of OOTB software is not recommended.

       73. OOTB packages are very unlikely to meet all business needs. On the contrary, they

typically include features that are not desired or needed by the client. More specifically for visual




30
     Adapter design pattern, w3sDesign http://w3sdesign.com/?gr=s01&ugr=struct




                                    EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                       PAGE 35
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 31 of 85 Page ID
                                   #:498



components, even if all desired features exist, the look and feel might not fully conform to the

overall design of the software product.

      74. OOTB packages might require certain infrastructure and platform to run properly that the

business cannot (at least without spending significant resources) provide.

      75. Perhaps the most important disadvantage of using OOTB solutions is maintenance (and in

turn obsolescence). OOTB packages might not get upgraded as new technologies, standards,

regulations, compliance or security vulnerabilities are introduced or support for them might

dwindle over time.

      76. Lastly, future feature requests would have to be almost completely disregarded in the

presence of many OOTB packages since by design, they are not meant to be customized or

enhanced over time. Therefore, in cases where learning from user feedback is going to shape future

product features, use of OOTB can introduce additional problems which might ultimately led to a

complete abandonment of them and replacing them with custom developed code.

      77. The trade-offs stated above have been widely discussed in the software development

community and various guidelines are usually suggested to help development teams identify and

find the right approach given their project requirements. 31

4.5     Analysis Methods

      78. This section explains the analysis methods I employed in the course of forming the

opinions expressed in this report.




31
  Build vs. Buy: How to Know When You Should Build Custom Software Over Canned Solutions.
https://www.forbes.com/sites/chuckcohn/2014/09/15/build-vs-buy-how-to-know-when-you-should-build-custom-
software-over-canned-solutions/




                                EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                   PAGE 36
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 32 of 85 Page ID
                                   #:499



4.5.1   Software Architecture Recovery

     79. In the course of forming my opinions, I applied an established analysis method known as

software architecture recovery. Software architecture recovery comprises a family of related and

complementary techniques for discovering and documenting the principal design decisions about

a software system from its implementation-level artifacts. 32 The principal design decisions are

those design decisions that are most important and dictate the fundamental structure and behavior

of the system.

     80. The goal of a software architecture recovery effort is to document the architecture of a

complex software system in such a way that questions relating to design and operation of the

system may be answered. Among other things, software architecture recovery seeks to identify:

        x   the nature of interactions and relationships between software components;

        x   the rules and constraints governing the assembly and integration of components;

        x   the beneficial structural and behavioral patterns embodied in the software; and

        x   the rationale underlying the system’s design.

     81. Software architecture recovery is performed by gathering information from the system's

source code, available technical documentation, and stakeholder interviews (such as depositions).

There are different ways and methods of performing software architecture recovery such as

automatic, semi-automatic and manual methods. However, a manual recovery that is performed

by someone trained software expert, although being labor-intensive, is the most reliable and

authoritative method for software architecture recovery. 33 I used my experience in development


32
   J. Garcia, I. Krka, C. Mattmann, and N. Medvidovic, “Obtaining Ground-truth Software Architectures,” in Proc.
ICSE, ser. ICSE ’13. Piscataway, NJ, USA: IEEE Press, 2013, pp. 901–910.
33
   Joshua Garcia, Ivo Krka, Nenad Medvidovic, and Chris Douglas. “A Framework for Obtaining the Ground-Truth
in Architectural Recovery.” Proceedings of the 2012 Joint Working IEEE/IFIP Conference on Software Architecture
(WICSA) and European Conference on Software Architecture (ECSA), Aug. 2012.; see also Jingwei Wu, Ahmed E.
Hassan, and Richard C. Holt. “Comparison of clustering algorithms in the context of software evolution.”




                                  EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                     PAGE 37
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 33 of 85 Page ID
                                   #:500



of numerous R&D and commercial technology-heavy software applications to determine overall

structure by performing manual recovery in this case.

4.5.2 Software Process Assessment

    82. Software process assessment is used to determine how a software product is designed and

developed within the constraints of cost, schedule and quality. The assessment involves an

appraisal/review of how software is developed by a team and comparing it, to the extent

possible/applicable, to processes used in the industry for developing similar projects.

    83. Software process assessment can be qualitative or quantitative. In either approach, the goal

is to use a set of established methods such as inspecting the procedural steps, relating them to

results obtained, information regarding the amount and severity of defects identified and the time

it takes to address and resolve the defects to determine the quality of software process employed.

    84. In preparing this report, I analyzed JIRA tickets, email exchanges and other relevant case

documents outlined in Exhibit 2 to understand the process employed by Plaintiff in developing

those features. I also analyzed such evidence to study changes over time in scope, structure and

development of disputed deliverables. I traced changes, modifications and updates related to such

deliverables beginning from Phase 2 Offer until the date Defendant decided to end its relationship

with Plaintiff.

    85. By connecting various pieces of evidence and activities surrounding such disputed

deliverables for the Website over time, I recreated a more accurate and complete timeline of the

process as well as the design, implementation and architectural decisions made by the Plaintiff in

light of Defendant’s actions (or lack thereof).

    86. This process involved studying the scope of the deliverables reflected in Phase 2 Offer

document, details such as time of creation and acceptance criteria captured in tickets created in




                              EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                 PAGE 38
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 34 of 85 Page ID
                                   #:501



JIRA corresponding to those deliverables, activities by Defendant in form of comments left in

JIRA for those tickets, email communications or notes captured during recurring meetings between

the two sides, status updates by Plaintiff and analyzing activity logs for JIRA tickets such as

changes in ticket type, priority, status, epics and solution version. 34

      87. Due to the unique nature of software projects, they are more susceptible to complaints by

software developers about incomplete or constant changes in requirements and complaints by

customers about how well the end product met the stated requirements. 35 Therefore, a careful

analysis of evidence pieced together over time help shed light on the root cause and nature of

budget overruns or delays in project completion. 36

5     FINDINGS AND OPINIONS

      88. This section enumerates my opinions based on the results of my analysis.

5.1     Summary of Analysis Results

      89. This section contains the summary of my findings after performing my analysis of the

documents produced in this matter. My analysis determined that:

      90. Defendant failed to conform to important principles of Agile software development and

MVP launch. In my opinion, this resulted in unnecessary delays in the development of the Website.

      91. Plaintiff chose a widely practiced software development process and implemented it

correctly in the course of developing the Website.




34
   In course of preparing this report, I did not analyze artifacts such as actual source code or a live version of the
Website that would allow me to form an opinion about the quality of delivered features at the end of the relationship
between the two parties. I am willing to amend or supplement this report if such material is made available to me.
35
   Introduction to Software Process Improvement, Watts S. Humphrey, Software Engineering Institute Carnegie
Mellon University.
36
   Delivering large-scale IT projects on time, on budget, and on value. Michael Bloch et al., McKinsey & Company
https://www.mckinsey.com/business-functions/digital-mckinsey/our-insights/delivering-large-scale-it-projects-on-
time-on-budget-and-on-value




                                    EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                       PAGE 39
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 35 of 85 Page ID
                                   #:502



       92. Plaintiff stroke a balance between integrating third-party and existing software components

and developing them from scratch. In addition, Plaintiff’s decision to integrate out-of-the-box

software components when applicable and to avoid excessive use of such components were

justified.

       93. In its response to Plaintiff’s complaint, Defendant did not accurately represent the severity

of several bugs that were discovered in the course of developing the Website as well as Plaintiff’s

approach in addressing or resolving such bugs.

       94. Plaintiff was unable to successfully complete the development of the Website in a timely

manner due to Defendant’s inability or unwillingness to take several necessary actions that would

unblock Plaintiff and would enable it to successfully complete the development of the Website.


5.2      Defendant’s Lack of Conformity to Principles of Agile Development of an MVP

         Caused Unnecessary Delays in Developing the Website

       95. My analysis of communications between the two parties over time as well as JIRA and

Confluence logs demonstrated that Defendant did not properly follow key principles of Agile

thinking and MVP development which negatively affected the planned launch of the Website.

       96. As discussed in Section 4.3, a Minimum Viable Product, by definition, is considered to

contain the minimum set of features to be viable. I studied Section 2.7 “Deliverables for Phase 2”

of the Phase 2 Offer Document which contains a high-level description of features the parties

decided to include as part of the MVP. Section 2.7 includes a total of about 63 features and sub-

features.

       97. I also studied the tasks created in JIRA for various phases of the project such as “MVP

Launch”, “post MVP” and “Public Launch Blocker” and of various types such as “User Story” 37,


37
     User stories provide a non-technical description of what needs to be developed, from an end-user’s perspective.




                                      EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                         PAGE 40
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 36 of 85 Page ID
                                   #:503



“Bug”, “Sub-Task” and “Epic” 38. Upon further analysis, I found a total of 398 tasks labeled “MVP

Launch” representing the tasks related to the MVP product for Defendant.


                    Figure 11. Screenshot of tasks marked as MVP Launch




     98. As documented in JIRA logs, Plaintiff has developed a detailed and meticulous process to

keep track of numerous tasks related to the MVP launch. These hundreds of tasks are each linked

to wiki pages relevant to the task (if applicable), and often contain attachments, screenshots,

detailed comments and a comprehensive log of all activities related to each task.

     99. As discussed in Section 4.5.2, in order to better understand the effect of changing the scope

and level of detail of various features requested by Defendant, it is helpful to take a closer look at

the disputed tasks and view them through the lens of time. By tracking the evolution of a product

feature specification, from inception to implementation and later deployment, one can gain a better

understanding of the root causes for the delay completing the MVP product.




38
  Epics are used to group related user stories or to break up a large user story into smaller chunks. See more
discussion in Section 4.1.




                                    EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                       PAGE 41
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 37 of 85 Page ID
                                   #:504



   100.          One example of such change in a product scope is the design of a newsletter for the

Website. Section 2.7 of the Phase 2 Offer specifies the following three sub-features for the

newsletter:


              Figure 12. Deliverables for newsletter (features and sub-features)




   101.          As the above list suggests, the original scope of the newsletter feature was limited

to allowing users to register for a newsletter, change their newsletter subscription, and to view

their newsletter subscription status.

   102.          As discussed in Section 4.3, an important aspect of building a successful MVP

using Agile development methodologies is to first identify a set of crucial features without which

the product cannot be shipped, and then to implement a basic version of that identified feature as

rapidly as possible to capture early user feedback, validate relevant hypotheses and decide on

further development and enhancement of the feature.

   103.          The Phase 2 Offer specifically addresses these two key characteristics of an MVP

for the Website in Section 2.2. where it states “The MVP (Minimum Viable Product) contains the

minimum features for the artdesigns.com business model” and that “The main benefit is a very

fast time from idea to market.”

   104.          Unfortunately, the selection of those “minimum features” and their corresponding

scope do not follow the two aforementioned MVP criteria: while it is impossible to launch a

successful e-commerce website without a “shopping cart” or “checkout” feature, one could build

an e-commerce website without a full-blown newsletter feature and still test a large number of




                                EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                   PAGE 42
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 38 of 85 Page ID
                                   #:505



hypotheses about the end-user behavior, before investing significant time and resource perfecting

the newsletter feature.

       105.         However, let’s assume that Defendant firmly believed having a newsletter in the

MVP was a critical component of its business model. I studied the requested changes to the scope

of this feature throughout the project to analyze how well it captured the definition and scope of

an MVP feature.

       106.         First, as suggested by Figure 12, Neofonie had to develop means for consumers to

unsubscribe from an Artissimo newsletter. If real MVP thinking was present, one could simply use

an “unsubscribe” button at the footer of the email being sent out as a means of unsubscribing from

a newsletter. Instead, what was scoped out constituted creating a way of unsubscribing through the

Website. This latter bloated approach entails dependence on other features such as authentication,

requires creation of additional pages such as a page to manage newsletter subscriptions, requires

programmatic integration with a third-party newsletter provider such as Mailchimp, and many

more unnecessary actions.

       107.         On 06/21/2016, Defendant states that it is happy with the implementation of

Mailchimp at that point by leaving a comment on the ticket named “Newsletter Component”. 39

       108.         Later, in a separate ticket created on 07/19/2016 for the “My Collection: Overview

to all collections” feature, it is stated that “user can see the newsletter module and thereby sign up

to the newsletter”, asking for further integration of newsletter sign up feature into an already

complex feature. 40

       109.         Later, in a separate ticket created on 09/18/2016 for “My Account: Overview”, it is

stated that “As a user I want to see my order, user data, newsletter settings, billing and shipping


39
     https://jira.neofonie.de/browse/ART-125
40
     https://jira.neofonie.de/browse/ART-206




                                     EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                        PAGE 43
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 39 of 85 Page ID
                                   #:506



address in one view”. 41 Given the disconnected nature of order data, user data, newsletter settings

and addresses, one can see additional integration to a plurality of disparate services being needed

to correctly implement this feature.

     110.       Later, in a separate ticket created on 10/11/2016 for “Newsletter Signup: Redirect

Rule”, it is stated that “As an editor I want to be able to set up content on the page for the users

who just signed up to the newsletter. Since the user is being forwarded to the Mailchimp Thank

You page this page has to be redirected to the page the editor set up.” 42 Implementation of this

feature requires the development of an additional custom page set up by the editors,

implementation of a redirect logic that redirects user browsers from a generic “Thank You” page

to a custom created one, and the provision of allowing editors to provide content for the custom

“Thank You” page.

     111.       Later, a separate ticket created on 10/12/2016 for “Pop Up for Newsletter

Promotion,” provides additional requests for newsletter functionality by stating that “As a business

owner I want to make a pop up with editable promotions (newsletter context) in order to get the

user back to artdesigns.com.” 43

     112.       Later, in a confluence page titled “2016-10-10 Review Deliverables Part 2”, there

are notes captured from a meeting that has seemingly taken place on Oct 10, 2016. The meeting

minutes list various attendees from both parties and states “Show artissimo the current status of all

deliverables of the contract” as its stated goal. 44 I have captured two relevant sections from the

meeting minutes of that day in the image below.




41
   https://jira.neofonie.de/browse/ART-403
42
   https://jira.neofonie.de/browse/ART-489
43
   https://jira.neofonie.de/browse/ART-498
44
   https://confluence.neofonie.de/display/AR/2016-10-10+Review+Deliverables+Part+2




                                 EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                    PAGE 44
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 40 of 85 Page ID
                                   #:507



                      Figure 13. Oct 10 newsletter discussion items




   113.        As the notes illustrate, additional features suggested by Defendant for the

newsletter include the display of the popup with editorial content upon user sign up, functionality

to disappear the pop up for one month and then re-appear after this period and implementing

functionality that populates the Thank You page of the newsletter sign-up with products

recommended by the Website.




                              EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                 PAGE 45
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 41 of 85 Page ID
                                   #:508



     114.         A skilled software development practitioner clearly understands that each of the

suggestions above can result in significant additional architectural, design, development and

testing efforts. For instance, in order to disappear a pop-up from being shown to the same customer

for 30 days, an authentication component (or alternative methods of recognizing a visitor) needs

to be integrated into the newsletter component. Users might be accessing the Website from a

multitude of browsers (Google Chrome, Firefox, Safari, Internet Explorer) or a multitude of

devices (an iPad, an Android phone, or a laptop) where the temporarily disappearing pop up needs

to be tested for any combination of the above. For instance, should the “snooze for a month”

functionality work even for a user that is not logged in? If so, an approach such as storing some

user information is a browser cookie might be needed to store user’s preferences. What if the same

user dismisses the pop up on her laptop’s Chrome browser and later accesses the Website from her

Safari browser on the same laptop? Should cross-browser information sharing be implemented?

What if authentication is required? Would be it be ok for the user to keep seeing the pop-up on

every new device or browser she uses (since she’s not authenticated)? What if there are multiple

newsletters on the Website? 45 Would the user be snoozing all newsletters or a specific one from

the website? 46

     115.         It is important to note that above feature requests are based on a large number of

unvalidated hypotheses on behalf of the client. A constant broadening of the scope of a non-critical

feature of an MVP product, before it is even used by a single customer, directly contradicts the

very nature of using Agile methodologies and building an MVP. As detailed in Section 4.1, the

use of Agile methodologies and MVP products are specifically promoted to avoid making the


45
  As suggested in the JIRA ticket https://jira.neofonie.de/browse/ART-692
46
  Some of the above tickets are labeled as “Change Request”. However, given numerous disagreements between the
two parties as to what should be treated as a bug vs. a change request, it is difficult to know exactly which one(s) of
above tickets were expected to be included as part of MVP by Artissimo.




                                    EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                       PAGE 46
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 42 of 85 Page ID
                                   #:509



above mistake and prevent significant unnecessary complexity and burden on development

resources before getting early user feedback. To illustrate this, one can consider a few alternative

scenarios:

       x     What if very few users end up subscribing to a newsletter?

       x     What if a large number of users find the frequency of newsletters too high and end up

             unsubscribing from a newsletter?

       x     What if recurring display of newsletter pop-up to unregistered users (which will very

             likely constitute the majority of visitors to the site) annoys them and causes many to

             not return to the website?

       x     What if Artissimo finds out there are significantly more effective ways of increasing

             customer engagement and sales conversion (through better recommendation, better

             discovery features, curation, and other means)?

   116.         Staying loyal to true Agile development practices would have significantly reduced

the unnecessary allocation of resources to implementing a bloated newsletter feature before

capturing user feedback. Agile development methodologies would promote shipping the product

with a bare bone (or non-existent) newsletter, measure certain performance indicators to validate

certain hypothesis, before making any significant and additional effort for development of a

feature.

   117.         User feedback might have very well hinted at the need for significant additional

investment into better and more complete newsletter functionality or alternatively might have

proved other features as much more effective for reaching certain benchmarks (and hence diverting

resources to further development of those other features and away from the newsletter). The fact

that as of 10/10/2016 there were still numerous ideas flowing, on a complex feature, whose overall




                                EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                   PAGE 47
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 43 of 85 Page ID
                                   #:510



importance or effectiveness is not yet validated is a clear indication of a departure from Agile

development best practices.

     118.       Moreover, Defendant has stated on multiple occasions that “common best

practices” 47 have not been met or implemented. In many occasions what Defendant refers to as

being implemented on other websites is well beyond any reasonable definition of a “Minimum

Viable Product” and are well beyond the agreed scope indicated in the Phase 2 Offer document.

Both parties had a clear agreement about why an MVP is being developed as contemplated in the

Phase 2 Offer and as agreed by Defendant:

        “Artissimo would make further development decisions based on testing user

        behavior on the MVP” 48

     119.       The detailed and growing list of features for the newsletter is not really what would

be considered as “contain the minimum feature set for the artdesigns.com business mode in order

to ensure the fastest time to market possible.”

     120.       Finally, to the extent that “Defendant denies that it requested any customization

other than that the e-commerce website have sufficient information regarding Defendant’s

product” 49 and that “Neofonie chose this development approach despite Artissimo's requests for

out-of-the-box solutions for certain basic items” 50 I disagree. My above analysis illustrates how

significant amount of time was dedicated to implement a highly customized behavior for the

newsletter even before the launch of the MVP. In my opinion, a non-customized newsletter

functionality that was meant for an MVP website would be significantly simpler than what Plaintiff

was asked to develop. In contrast to what was discussed above, the scope would be limited to 1) a


47
   Defendant’s Answer and Counterclaim, ¶18 and ¶20.
48
   Defendant’s Answer and Counterclaim, ¶12.
49
   Defendant’s Answer and Counterclaim ¶9.
50
   Defendant’s Answer and Counterclaim ¶27.




                                 EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                    PAGE 48
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 44 of 85 Page ID
                                   #:511



newsletter subscription component that would be included in a number of pages of the website 2)

an unsubscribe link at the bottom of each newsletter sent to the users.

       121.        I used newsletter subscription as an example to illustrate a far departure from MVP

and Agile development as well as a high level of customization for a product feature. However,

these issues were not limited to the development of the newsletter and I was able to trace similar

issues in other product features such as My Collection. 51

       122.        Using the Project Triangle Model Use, it is easy to see how a change in scope, even

if mutually agreed by both parties, directly affects the timeline, overall cost and/or the quality of

the final product delivered.

       123.        In summary, my analysis determined that by not conforming to Agile thinking and

MVP software development, Defendant caused a negative impact on the launch timeline of the

Website.

5.3      Plaintiff Correctly Implemented Industry Best Practices and Processes for

         Developing the Website

       124.        In the Defendant’s Answer and Counterclaim document, Defendant alleges that

“Neofonie failed to implement best practices or otherwise correct its process”. I believe there is no

merit to this assertion. Based on my detailed analysis of the process implemented by Neofonie and

my years of experience implementing complex software projects, it is my opinion that Plaintiff

properly chose a widely used software development methodology 52 and correctly implemented its

principles through the course of the development of the Website. By rigorously conforming to

Agile thinking, Plaintiff had taken steps that significantly and positively contribute to the

successful launch of the Website had it been also supported by Defendant.


51
     https://confluence.neofonie.de/display/AR/_03_My+Collection
52
     See discussion in Section 4.1.




                                    EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                       PAGE 49
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 45 of 85 Page ID
                                   #:512



     125.        As I detailed in Section 4.1 of my report, there are several key components that

exist in almost any complex software development project that utilizes Agile methodologies. I

studied the process utilized by Plaintiff and observed that these critical components were integral

to the process it implemented and closely followed throughout phase 2 of the project:

        x   Plaintiff had a clear assignment of various roles and responsibilities that included a

            “Software Architect,” “UX Designer,” “eCommerce Backend Developer,” “Frontend

            Developer,” “Project Leader,” “System/DevOps Engineer,” and a “QA/Test Engineer.”

            These roles were initially provided to the client 53 and were subsequently assigned

            various tasks throughout the execution of the project. 54

        x   Plaintiff created a defined and documented way of making progress visible in order to

            minimize subsequent misunderstandings between the promised and developed features

            for the Website. Plaintiff has accomplished that by creating user stories that map to

            feature and sub-feature deliverables identified in Section 2.7 of Phase 2 Offer, where

            each user story includes acceptance criteria defining how one can mark a task as

            completed. Furthermore, extensive use of JIRA enabled detailed documentation of

            when each task has started, who has worked on each task, how and when each task was

            modified, when each task was completed and what epic each task belonged to.

            Furthermore, upon studying various JIRA tickets, I noticed they were often

            accompanied by attachments or pointers to wiki pages in Confluence to provide

            additional information about the nature of each task. The screenshot below illustrates

            one of the JIRA tickets created for development of the Website.



53
  Phase 2 Offer, Section 2.4 Neofonie Roles.
54
  For instance, see invoice “artissimo AR16_430 IT-Leistungen 08.2016.pdf” and corresponding file
“Artissimo_breakdown_August 2016.pdf”




                                  EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                     PAGE 50
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 46 of 85 Page ID
                                   #:513



                Figure 14. Screenshot from a JIRA ticket created by Plaintiff 55




           x   Plaintiff performed a detailed analysis to identify project stakeholders in the early

               stages of the project and has performed more than 10 Stakeholder interviews. 56


55
     https://jira.neofonie.de/browse/ART-389




                                     EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                        PAGE 51
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 47 of 85 Page ID
                                   #:514



        x   Plaintiff provided a detailed monthly estimation of the resource requirements for each

            role (Project Leader, Software Architect, UX, etc.) to the client as part of the Phase 2

            Offer. 57

        x   Plaintiff heavily relied on documentation and creation of extensive wiki pages in

            Confluence. 58 In addition, it frequently linked various tasks in JIRA to relevant wiki

            pages in Confluence to provide more context and better understanding of each task.

        x   Plaintiff participated in numerous meetings with key stakeholders from Artissimo. I

            studied the Confluence page used by Plaintiff to keep track of meeting notes and

            identified notes for about 35 meeting taking place from 04/20/16 to 11/14/2016 in the

            course of about 31 weeks. 59 These meeting notes have detailed information about the

            stated goals, participants and discussion items as well as additional information when

            applicable.

        x   Plaintiff created a detailed QA plan documenting the process of tracking, reporting and

            monitoring software bugs, software components involved, test strategies, priorities,

            completion criteria, risk analysis and QA resource requirements. 60 61

     126.       In conclusion, between the recurring meetings, detailed documentation, monitoring

features and detailed progress logs of tickets on JIRA, Defendant had been constantly in the loop

monitoring progress and receiving updates on how the product was taking shape and was given

the opportunity to provide feedback.



56
   https://confluence.neofonie.de/display/AR/Stakeholder+Interviews,
https://confluence.neofonie.de/display/AR/KW-Artissimo+Home and
https://confluence.neofonie.de/display/AR/Stakeholder+Profiles
57
   Phase 2 Offer, Section 2.6.
58
   https://confluence.neofonie.de/display/AR/KW-Artissimo+Home
59
   https://confluence.neofonie.de/display/AR/Meeting+Notes
60
   https://confluence.neofonie.de/display/AR/How+to+Set+Up+an+Issue+in+JIRA
61
   https://confluence.neofonie.de/display/AR/QA+Plan




                                EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                   PAGE 52
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 48 of 85 Page ID
                                   #:515



5.4      Plaintiff Appropriately Used and Integrated Existing Components into the Website

       127.        I studied page 13 of the Defendant’s Answer and Counterclaim document where

Defendant claims Plaintiff accrued unnecessary hours in developing the Website. In particular,

Defendant states that “Neofonie decided to develop many basic aspects of the artdesigns.com site

from scratch rather than implementing standard non-custom industry standards. These items

include but are not limited to the thumbnail carousel, user account management, tax calculation,

address validation, and responsive layout.” 62 Defendant also states that “Neofonie had access to

prior development work that made these development hours unnecessary.” 63 In the same section,

Defendant also states that “Moreover, Neofonie chose this development approach despite

Artissimo’s request for out-of-the-box solutions for certain basic items”. My analysis showed that

Plaintiff did appropriately use and integrate existing components into the Website. Furthermore,

Plaintiff had good reasons for not using third-party components in some circumstances. I now offer

more details to support my opinion.

       128.        First, I do not understand what “implementing standard non-custom industry

standards” exactly means. Implementing custom standards is orthogonal to developing features

from scratch or using OOTB solutions. While it is common for certain product features to follow

widely practiced industry standards, on many occasions those standards are met by developing

custom code. In fact, it is at times impossible to rely on a disparate set of OOTB software

components, developed by different organizations for different purposes, and conform to state of

the art or widely accepted industry standards. To the contrary, meeting certain standards would

require developing custom code. Second, I do not believe that Plaintiff’s “access to prior

development work” would make Plaintiff’s “development hours unnecessary”. Third, I believe


62
     Defendant’s Answer and Counterclaim, ¶25.
63
     Defendant’s Answer and Counterclaim, ¶26.




                                   EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                      PAGE 53
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 49 of 85 Page ID
                                   #:516



Plaintiff has employed the right balance between developing custom software vs.

utilizing/integrating COTS and OOTB software components. I now proceed to elaborate on these

opinions.

     129.       I studied tickets created in JIRA as well as relevant documentation in Confluence

to understand if Plaintiff had utilized any commercially off-the-shelf product and services (COTS)

or out-of-the-box components (OOTB) in the course of design and development of the Website.

Based on my findings, I believe that Plaintiff has used integrated or included numerous

commercially available software components to the website were applicable. In particular, Plaintiff

has identified at several external software components and services to be integrated into the

Website rather than developing them from scratch. 64 These components include services related

to newsletters (Mailchimp 65), payment (PayPal 66 and Payeezy 67), user tracking (Google

Analytics 68), shipment and parcel tracking (Fedex 69), sending emails (Mandrill 70) and calculating

taxes (Taxjar 71).

     130.       As discussed in Section 4.4.2, excessive and blind integration of OOTB software

components in a complex software product can significantly increase the overall cost of the

product development as well as the overall risk associated with completing the project in time. In

the context of developing the Website for Defendant, excessive use of OOTB software could

hinder project success and cause significant cost and risk increase because:




64
   https://confluence.neofonie.de/display/AR/5.+Interfaces
65
   https://confluence.neofonie.de/display/AR/Newsletter
66
   https://confluence.neofonie.de/display/AR/PayPal
67
   https://confluence.neofonie.de/display/AR/Credit+Card
68
   https://confluence.neofonie.de/display/AR/Google+Analytics
69
   https://confluence.neofonie.de/pages/viewpage.action?pageId=20353426
70
   https://confluence.neofonie.de/display/AR/Email
71
   https://confluence.neofonie.de/display/AR/Taxes




                                 EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                    PAGE 54
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 50 of 85 Page ID
                                   #:517



       x   It would increase the number and severity of incompatibility and interoperability issues

           between various product components. This directly would turn into greater risks for the

           project as well as additional cost to stitch these packages together.

       x   It would make it significantly harder (and at times impossible) to meet Defendant

           requirements due to inability of making any significant changes in the behavior of these

           software components.

       x   It would make it significantly more difficult, risky and costly to maintain developed

           code due to having little control about the level of support provided or effort taken to

           fix security vulnerabilities of OOTB software components. As I discussed in Section

           4.1, maintenance is the single most expensive phase of a vast majority of software

           projects. Therefore, any decrease in development time and resources needed that comes

           at the cost of an increase in maintaining the developed product, would almost always

           have a significant net negative effect in overall project cost and success.

   131.        As discussed in Section 4.1, one of the key principles of using Agile methodologies

to develop an MVP is to delay significant future enhancements, revisions and changes in the

product until user feedback is gathered and certain hypotheses are validated. This also means that

an MVP product will, by definition, go through significant further development and revision.

   132.        As the following screenshot from JIRA illustrates, the large number of tickets

labeled as “Post MVP” is a clear indication of such intention. Therefore, when dealing with an

MVP product, it is even more important to invest in architecting and developing a product that is

maintainable and can be significantly enhanced so it can grow into a more complete product over

time. Not taking this important point in mind can easily turn an expensive MVP being developed

into a throwaway prototype.




                              EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                 PAGE 55
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 51 of 85 Page ID
                                   #:518



              Figure 15. JIRA screenshot showing tickets labeled as “Post MVP”




       133.        Now let’s assume Plaintiff had previously implemented some of the features it

spent time to develop for the Website. There are still several reasons why Plaintiff could not simply

“build from the work it had already done.” 72

       134.        First, even if similar features were developed by Plaintiff for former clients, such

features were likely developed for different products, using different technologies, following a

different software architecture, demonstrating similar but not identical behavior, and addressing

different requirements and specifications. For instance, I studied the approach taken by Plaintiff



72
     Defendant’s Answer and Counterclaim, ¶26.




                                   EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                      PAGE 56
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 52 of 85 Page ID
                                   #:519



for the development of the “carousel feature”. In my research in JIRA, I identified what I believe

is the task that addresses what Defendant is referring to as a “thumbnail carousel” that it alleges

Plaintiff developed from scratch. 73 It states:


                    Figure 16. JIRA task related to the thumbnail carousel 74




       135.        As the above figure illustrates, the task entailed implementing two different

behaviors depending on the form factor of the end-user device. On desktop, it required enabling a

user to view and navigate artwork via arrow buttons, hover over the image and see the title and

price-range as a tooltip and upon clicking on an image get to the product detail page of the product



73
     https://confluence.neofonie.de/display/AR/_00_Product+Page
74
     https://jira.neofonie.de/browse/ART-363




                                    EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                       PAGE 57
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 53 of 85 Page ID
                                   #:520



displayed. On a tablet, no title or price range would be shown and tapping on an item would take

users directly to the product detail page. 75

     136.        There are several important compatibility questions that arise in the process of re-

using an already developed carousel feature for the Website, assuming it did in fact exist:

        x    Was the existing carousel feature developed to contain artwork items identical or nearly

             similar to the website? Although carousels look similar at first glance, a carousel used

             to show high resolution artwork has a remarkably different set of requirements

             compared to one created for (say) displaying customer logos. Differences in average

             file size for each item, the resolution of each image, the total number of images to

             display, the total number of images visible at any given time and any

             animation/transition effect in showing carousels would render an already developed

             carousel component completely useless for another use case.

        x    Was the existing carousel feature developed in the same front-end programming

             language as the one used by Plaintiff for the website? An identical carousel, developed

             in a different programming language or using a different technology would render

             completely useless for the Website due to language incompatibility issues.

        x    Was the existing carousel feature developed using the same development framework?

             For instance, if Website software components were developed using the popular

             Model-View-Controller framework 76, significant modifications to a non-MVC

             carousel module would be required before integrating it to the rest of the framework.



75
  https://jira.neofonie.de/browse/ART-363
76
  MVC is one of the most commonly patterns used for development of web-based and other types of software.
MVC promotes a logical separation of key components of an application into three groups where model
encapsulates information about application data, view captures data being presented to the user and controller
connects user input to the other two components.




                                   EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                      PAGE 58
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 54 of 85 Page ID
                                   #:521



        x   Was the existing carousel feature capable of handling the device-specific user

            requirement for the Website (i.e., supporting arrow keys navigation and rendering

            specific data fields on hover over effect on desktop, and alternative ways of navigating

            the thumbnails such as using a swipe gesture on a tablet)? Sometimes, modifying a

            “close enough” software component to behave in a specific manner takes as much (or

            at times even more) effort than developing the same component from the ground up. In

            fact, in certain cases it might be completely infeasible to make such modifications

            regardless of the amount of time spent.

        x   Was the existing carousel feature capable of conforming to other important functional

            requirements specified by the client? For instance, Defendant had indicated the need
                                         77
            for “responsive layout”           and “localization” 78 for the Website. Again, an already

            developed carousel that looks and behaves as the client expected on desktop for English

            language might become completely useless if it required supporting responsive layout

            or multiple languages on a tablet device.

     137.        As someone in charge of managing software teams who has extensive background

in leading the development of complex software development projects, I have firsthand experience

with complexities and nuances of integrating OOTB or COTS packages into existing software

products. Very recently, we needed to integrate a responsive logo carousel into our company

website. We originally used a widely popular and well-reviewed client logo carousel with over

10,000 active installations. 79 However, after spending significant amount of time and money and

even working with the developer of the popular “plugin”, both parties determined that there are



77
   See https://jira.neofonie.de/browse/ART-459 and Defendant’s Answer and Counterclaim ¶25 as examples.
78
   See Preamble and Section 2.7 of Phase 2 Offer and https://jira.neofonie.de/browse/ART-308
79
   https://wordpress.org/plugins/gs-logo-slider/




                                 EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                    PAGE 59
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 55 of 85 Page ID
                                   #:522



several incompatibility issues between the plugin and the rest of the website. The developer was

ultimately unable to properly fix the issue, I ended up hiring a front-end developer that

implemented a custom solution from scratch that works properly with the rest of the website.

   138.        While the above discussion illustrates the compatibility and interoperability issues

of integrating a previously developed thumbnail carousel software component into the Website,

similar issues could arise and needed to be addressed when other existing software modules for

user account management, tax calculation, address validation, and responsive layout were to be

integrated into the Website.

   139.        There is yet another important consideration for the Plaintiff for using “work it had

done previously”. It is common practice for established and well-respected software development

firms to give full ownership of the intellectual property developed to the client for the product

developed. I studied Phase 2 Offer document and noticed it does contain a similar clause enabling

Defendant to retain the IP of the work developed effectively preventing Plaintiff from reusing any

of the IP developed for this project for future development work.


   Figure 17. IP ownership of work created by Plaintiff according to Phase 2 Offer




                               EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                  PAGE 60
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 56 of 85 Page ID
                                   #:523



          Figure 18. Another IP ownership clause reflected in Phase 2 Offer




   140.        It is reasonable to assume Plaintiff had entered into other contracts with similar or

even more restrictive IP ownership clauses which would have prevented it from reusing the IP

developed for earlier clients for the development of the Website.

   141.        In summary, out-of-the-box software packages provide useful functionality that can

be reused by developers in a variety of applications, reducing the quantity of the code that must be

developed from scratch. However, for complex software projects, none of these open source

components, either individually or in combination, provides all the functionality of custom-written

code. The sheer volume, diversity and specificity of hundreds of JIRA tickets created for the

development of the Website indicate the need for a non-generic and fairly complex website to be

built. Such project characteristics would have made it even more unlikely for Plaintiff to stitch

together OOTB components and achieve client’s stated goals for the Website. In my opinion,

Plaintiff has consciously decided to integrate the right amount of OOTB and COTS packages to

strike a balance between overall development time, final product quality, and maintainability.

   142.         In addition, contrary to Defendant’s belief, use of out-of-the-box solutions is not

always possible, feasible or permissible and their excessive use might very well go against the

stated goals for project success even for simple software projects.




                              EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                 PAGE 61
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 57 of 85 Page ID
                                   #:524



5.5     Defendant’s Portrayal of Severity of Bugs and Plaintiff’s Treatment of Them Is Not

        Accurate

      143.      Defendant on multiple occasions has cited concerns over the quantity and severity

of bugs as well as Plaintiff’s lack of willingness to address them as the basis for ending the parties’

relationship. I however disagree with this portrayal for at least the following reasons.

      144.      In the world of complex software development, there is no such thing as a bug-free

software. Regardless of the number of hours the development team spends on the QA process,

there are two key phases where many more software bugs are discovered: 1) when the customer

starts testing the product 2) when the end-user starts using the product. Since all the bugs

Defendants has been concerned with are identified in phase 1 (i.e., the Website was never

launched), I turn my attention to the former case (bugs found by the Defendant).

      145.      Once the client begins testing the product, it is common that it discovers more bugs

that were not identified by the development team. This happens for a number of reasons.

      146.      First, regardless of the amount of documentation, the client is ultimately the entity

with the most in-depth knowledge of its needs, business processes, user expectations, brand

perception, and more. The development team uses a multitude of tools such as storyboards,

stakeholder interviews, requirement specifications, documentation and more to best capture these

requirements. However, there are often gaps between customers’ vision of a product and what gets

implemented.

      147.      Second, the amount of software bugs is correlated with the number and complexity

of the software components being developed. As the number and complexity of these components

increase, there are more edge cases to be tested, more performance issues that might arise, and it

is more likely for two components not to interact with each other the exact way the client expects




                               EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                  PAGE 62
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 58 of 85 Page ID
                                   #:525



them to behave. Therefore, it is more effective and less cost prohibitive for the client to play an

active role in the software quality assessment process. I believe adopting Agile methodologies for

this project was a critical choice that if adhered by Defendant, would have lent itself well to early

identification of many such bugs.

     148.        Third, and more specific to this case, upon the request of Defendant, the number of

hours spent on QA by Plaintiff was significantly cut down. 80 Therefore, it is not surprising for the

Defendant to have found several bugs in what Plaintiff had delivered.

     149.        Lastly, and perhaps most importantly, it is my opinion that certain Defendant

actions (or lack thereof) have caused significant delays in completing the development of the

Website. Given the importance of this item, I have addressed it separately in Section 5.6 below.

     150.        Moreover, the Defendant states that “Neofonie’s failure to perform under the

Agreement resulted in a delay of approximately one year in implementing Artissimo’s e-commerce

site”. 81 I studied the Phase 2 Offer document that suggests the entire engagement between the two

parties occurred from early Feb to Nov of 2016. The target launch date in the contract signed by

both parties on 05/23/2016 indicates Sep 19th 2016 as the launch date for the MVP. By Oct 21,

2016, the project was almost nearing completion (even by the Defendant’s account although it

incorrectly believed the project was less close to completion than the Plaintiff.) 82

     151.        A delay of about a month is very common for a project of this magnitude, even

under perfect synergy between the stakeholders and no chance in scope, which clearly did not exist

in this project. Given the inherent complexity of such software projects, they very often risk facing



80
   See ART – 007688 and ART – 064695.
81
   Defendant’s Answer and Counterclaim, ¶43.
82
   Projection completion is not determined by blindly dividing the number of open tickets by the total number of
tickets. Completion is typically measured based on criticality and level-of-effort (LOE) for open items by measuring
them in terms of man-hours. See the exchange between Defendant and Plaintiff reflected in ART - 007353 for more
details.




                                   EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                      PAGE 63
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 59 of 85 Page ID
                                   #:526



massive overruns in budget, time or both. In a detailed study, McKinsey & Company and the

University of Oxford analyzed the budgets, schedules and predicted performance benefits of more

than 5,400 IT projects. Among many other findings, the study determined that “half of all large IT

projects—defined as those with initial price tags exceeding $15 million—massively blow their

budgets. On average, large IT projects run 45 percent over budget and 7 percent over time, while

delivering 56 percent less value than predicted. Software projects run the highest risk of cost and

schedule overruns.” 83


            Figure 19. Average cost and schedule overrun for software projects 84




     152.        According to various ticket updates in JIRA and communication between the two

parties, Plaintiff continued to actively resolve even more issues between Oct 21 and Nov 23, where

Defendant announced it was ending the relationship with Plaintiff. Therefore, a person skilled in

the world of software development would agree that regardless of the root cause, the delay in



83
   Delivering large-scale IT projects on time, on budget, and on value. Michael Bloch et al., McKinsey & Company
https://www.mckinsey.com/business-functions/digital-mckinsey/our-insights/delivering-large-scale-it-projects-on-
time-on-budget-and-on-value
84
   Delivering large-scale IT projects on time, on budget, and on value. Michael Bloch et al., McKinsey & Company
https://www.mckinsey.com/business-functions/digital-mckinsey/our-insights/delivering-large-scale-it-projects-on-
time-on-budget-and-on-value




                                  EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                     PAGE 64
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 60 of 85 Page ID
                                   #:527



reaching project completion was relatively small and that Defendant did not suffer a “delay of

approximately one year in implementing Artissimo’s e-commerce site.”

       153.        As yet another example of incorrect portrayal of facts about the nature and existence

of bugs I studied the issue of authentication. As part of Defendant’s allegations regarding

“Neofonie’s Inadequate Performance of Phase Two”, Defendant states that “Throughout the

Project, several basic ecommerce deliverables were not implemented properly, including but not

limited to tax calculation, address validation, user logout, edit checkout order details, dynamic and

responsive layout, and the add-to-cart notification.” 85 Defendant refers to the user logout feature

yet again in another document stating that “The website that Neofonie created in Phase Two was

not viable because […] the filtering and logoff functions were not operative”. 86

       154.        I studied the Phase 2 Offer to identify the user requirements for the logout feature.

Section 2.7 of that document provides the following scope for the logout feature:


       Figure 20. Scope of authentication according to deliverables for Phase 2 Offer




       155.        I employed the software process assessment approach discussed in Section 4.5.2

and studied JIRA and other relevant case documents to identify the status of the logout feature and

to learn whether Plaintiff resisted implementing this feature or treated it as a change request (i.e.,

beyond the scope of MVP). Thanks to a well-established process by Plaintiff and detailed

information available on JIRA, I was able to find information contradicting these claims.

       156.        According to JIRA logs, Plaintiff was planning to implement the logout feature as

part of the MVP launch. In a comment left on 10/13/2016 for the JIRA ticket titled “My Account:


85
     Defendant’s Answer and Counterclaim, ¶21.
86
     Artissimo Designs LLC’s Responses to Neofonie GMBH’s First Set of Interrogatories, page 3.




                                    EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                       PAGE 65
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 61 of 85 Page ID
                                   #:528



Login”, it is stated that “A logout button is not planned / implemented yet. If you want to do a

logout restart your browser or delete the auth cookie with the browsers deveveloper tools.” 87

       157.         Similarly, in the excel spreadsheet titled ArtDesign-Issues-2016_11_14.xlsx,

Neofonie admits that this is a bug. The note under “Notes Neofonie” states “True – Bug” for the

corresponding row. Moreover, this ticket is not listed under change request in JIRA.

       158.         I found another JIRA ticket created on 11/14/2016 titled “User Account – Logging

Out” specifically to address this bug. The ticket type is “A Bug” and not a “Change Request” and

the priority is set to “Blocker”. 88 The following screenshot illustrates more details about this ticket.


                        Figure 21. Screenshot from the logout JIRA ticket




       159.         I studied the “Comments” section of the above ticket. I found out a comment is left

by Plaintiff on 11/16/2016 stating that this feature is ready to be tested. This comment is followed

by another comment made by Megan O’Malley, one of Defendant employees, a few days later on

11/21/2016 admitting that she has in fact “Tested this function” and that it is “Working well”. The

following screenshot from the same ticket discussed above illustrates this exchange.



87
     https://jira.neofonie.de/browse/ART-389
88
     https://jira.neofonie.de/browse/ART-673




                                     EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                        PAGE 66
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 62 of 85 Page ID
                                   #:529



                Figure 22. Comment section of the logout JIRA ticket




   160.       Finally, the following screenshot illustrates the “Transactions” tab of the same

JIRA ticket that provides more details about the status of the ticket between November 15 to

November 17 of 2016.


               Figure 23. Transaction section of the logout JIRA ticket




                            EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                               PAGE 67
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 63 of 85 Page ID
                                   #:530



      161.      In summary, the aforementioned comments and activities by Plaintiff suggest that

Defendant’s claim that Plaintiff repeatedly referred to items such as the logout functionality as

“beyond the scope of the Agreement” as well as Defendant’s claim that they “were not

implemented properly” or “were not operative” are incorrect. They also show that Plaintiff did not

refuse to address bugs related to MVP features of the Website.

5.6     Defendant’s Actions (or Lack Thereof) Significantly Contributed to Delays in

        Launching the Website

      162.      My analysis of the available evidence such as several JIRA tickets and

communication between Defendant and Plaintiff suggest that the Defendant caused unnecessary

delays in launch of the Website.

      163.      In Section 4.1 of my report, I presented an in-depth discussion on the importance

of early testing. I discussed how overall software project cost and risk of failure can greatly

increase by deferring and delaying QA to later stages of the development lifecycle. I also discussed

how the advent of modern software development methodologies such as Agile reduce overall

project risks by creating numerous build-test-evaluate feedback loops where the output of each

cycle is critical in accomplishing success in future iterations of product development. I also

discussed the importance of closely adhering to the adopted software development methodology

used for a project.

      164.      In the course of designing and developing complex software projects, a well-

defined and meticulously practiced methodology for software development directly improves the

quality of the final product created using that methodology. In other words, the quality of the final

product is directly governed by the quality of the process by which the software was developed.

In my opinion, a significant delay in beginning the QA process for the Website, coupled with lack




                              EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                 PAGE 68
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 64 of 85 Page ID
                                   #:531



of conformity to a tried and tested methodology and Defendant’s unwillingness or lack of ability

to unblock Plaintiff with critical items resulted in a far departure from the above principles.

       165.         A study of tickets created in JIRA throughout the course of the project lifecycle

illustrates a methodical approach by the Plaintiff in maintaining a backlog of tasks to pull from,

labeling each task with various stages of the project (MVP Launch, Post MVP, etc.), development

and QA of features and constantly engaging Defendant throughout the process. The following

screenshot taken from JIRA, provides more details about the breakdown of hundreds of tasks

created for the development and launch of the Website.


                                  Figure 24. Task report from JIRA 89




       166.         The following graph, also generated by JIRA, illustrates the number of tickets

created vs. resolved over time. 90 The red and green lines demonstrate the number of tasks created


89
     https://jira.neofonie.de/browse/ART/?selectedTab=com.atlassian.jira.jira-projects-plugin:roadmap-panel
90
     The graph is also referred to as Cumulative Flow Diagram or CFD.




                                     EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                        PAGE 69
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 65 of 85 Page ID
                                   #:532



and completed over time, respectively. Therefore, the area between the two lines represents the

difference between the number of tasks created vs. the number of tasks completed in JIRA. In

other words, it acts as a proxy for how well the development team was able to keep the pace of

development with the rate of new tickets being created.


               Figure 25. JIRA tasks created (red) vs. completed (green)




   167.        This graph illustrates a disciplined approach by Plaintiff in actively keeping up with

tasks created in JIRA and maintaining a linear flow of development. The graph also illustrates an

important characteristic of developing software projects: the slope of the red line is determined by

the number of tasks created in a unit of time while the slope of the green line is directly determined

by the size of the development team (and how fast they resolve various tasks). Therefore, a

significant delay in reporting bugs (hence creating a large number of tickets in a short period of

time) causes a huge spike in the red line, which in turn will cause delays in project completion.

More importantly, as discussed in Section 4.1, some of these JIRA tasks are blockers to other tasks

since they act as a prerequisite and need to be completed before development of other tasks beings.




                               EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                  PAGE 70
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 66 of 85 Page ID
                                   #:533



Similarly, some of these JIRA tasks are sub-tasks of other tasks or have their own prerequisites

and some of these tasks take a significantly longer time to resolve. Therefore, a delay in reporting

(and hence completing) important tasks materially delays the entire project. 91 As illustrated by

The Project Management Triangle 92, in these circumstances the pace of development cannot be

arbitrarily increased without incurring more cost, reducing scope and/or degrading the overall

quality of the end product.

    168.          My analysis revealed multiple instances where Plaintiff had little to no control over

the delays in completing development of the Website because of Defendant’s inability or

unwillingness to unblock the Plaintiff in a timely manner.

    169.          For instance, I studied Section 2.7 of Phase 2 Offer. The agreement states in

extremely clear language that “A license for the Content Management System Magnolia and a

hosting environment for artdesings.com are must-have prerequisites for the MVP”. Based on my

analysis of JIRA tickets and relevant email exchanges between the Defendant and Plaintiff, this

important prerequisite was not provided to Plaintiff despite numerous requests made to the

Defendant in the course of several months.

    170.          In addition to requesting the Magnolia license on the Phase 2 Offer document,

Plaintiff has repeatedly made the same request at least in an email on 07/27/2016 93, another email

on 08/16/2016 94, another email on 09/08/2016 95, a call on 09/20/2016 96, another email on




91
   This concept, also known as the critical path, is also very well studied in project management. For instance, see
Project Management Institute (2013). A Guide To The Project Management Body Of Knowledge (5th ed.). Project
Management Institute. ISBN 978-1-935589-67-9.
92
   See Section 4.2.
93
   NEO 01666
94
   NEO 01687
95
   ART 016954
96
   https://confluence.neofonie.de/display/AR/2016-09-20+Call+with+Megan+and+Jimi




                                    EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                       PAGE 71
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 67 of 85 Page ID
                                   #:534



10/18/2016 97, another email on 10/20/2016 98, another email on 10/21/2016 99, another email on

10/25/2016 100, a meeting held on 10/25/2016 101, the meeting held on 11/03 102, another email on

11/07/2016 103 and a meeting on 11/14 104.

     171.       It is important to note that there were numerous tasks that depend on or were

blocked by completion of the above task. A skilled person in the world of software development

would agree that migration from a test environment to a live environment entails a large number

of activities that typically include but is not limited to making changes to or adding: new

certificates, server IP addresses, firewall rules, authentication, DNS records, load-balancing

servers, mail servers, cache servers, security configurations, integration with other system

components, search engine optimization, integration test, user-acceptance test and much more. It

is unclear to me how Defendant blames Plaintiff for delays in project completion where an

important prerequisite, identified and mutually agreed as early as the very beginning of phase 2 of

the project, was not addressed until the very end of the project.

     172.       As yet another example I studied addition of products to Microsoft Dynamics AX

(AX), a key component being integrated with the Website. 105 The AX component of the Website

was meant to store and keep track of various aspects of artdesigns.com business such as customer,

payment, product, sales and order data.

     173.       Here are just some of the instances were Plaintiff had made a request to the

Defendant to unblock Plaintiff with necessary information regarding products on AX: a call on


97
   ART 007412
98
   ART 007408
99
   NEO 01804
100
    ART 007364
101
    https://confluence.neofonie.de/display/AR/2016-10-25+Update+call+with+Megan
102
    https://confluence.neofonie.de/display/AR/2016-11-03+Bi+Weekly
103
    ART 006580
104
    https://confluence.neofonie.de/display/AR/2016-11-14+Meeting+Notes+artissimo.com
105
    https://dynamics.microsoft.com/en-us/ax-overview/




                                 EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                    PAGE 72
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 68 of 85 Page ID
                                   #:535



09/29/2016 106, another email on 10/20/2016 107, another call on 10/25/2016 108, an email on

27/10/2016 109, another email on 11/02/2016 where Plaintiff specifically lists “Creation of products

and pushing those to AX” as one of the items that “Neofonie needs from Artissimo, but is missing

and would cause a further delay of the public launch, if not addressed asap” 110 and the meeting on

11/03/2016. 111

      174.        In response to Plaintiff being blocked on this issue for an extended period of time

in an email on 11/1/2016, Defendant admits that “WE ARE HAVING ISSUES WITH ADDING

PRODUCTS TO TEST ENVIRONMENT. WE EXPECT TO HAVE THIS ADDRESSED IN

THE NEXT TWO DAYS”. 112

      175.        Defendant’s lack of cooperation or response to Plaintiff in adding enough products

to AX is yet another example of delays being created which were outside of Plaintiff’s influence

and control. As the screenshot below illustrates, there were at least 17 tickets in JIRA directly

related to AX. Similarly, there were numerous documents on Confluence addressing integration

issues between AX and the Website. Given the tight coupling of AX and the Website, delays in

unblocking Plaintiff with issues related to AX would have a significant impact on completion of

tasks depending on Defendant’s actions as well as testing numerous other components and features

directly affected or related to it.




106
    https://confluence.neofonie.de/display/AR/2016-09-20+Call+with+Megan+and+Jimi
107
    ART 007408
108
    https://confluence.neofonie.de/display/AR/2016-10-25+Update+call+with+Megan
109
    ART 016589
110
    NEO 01825
111
    https://confluence.neofonie.de/display/AR/2016-11-03+Bi+Weekly
112
    ART 006613




                                EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                   PAGE 73
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 69 of 85 Page ID
                                   #:536



          Figure 26. Some of JIRA tickets related to Microsoft Dynamics AX




   176.        A person experienced with the world of software development in general and e-

commerce applications in particular would appreciate an extensive set of tasks and components

that could not be properly tested if enough products are not made available proper completion of

the QA process. For instance, implementing and testing pagination logic require the availability of

a large number of products, so that enough pages are created to test navigation between pages as

well as ensuring items are displayed in one and only one page. As another example, there are

several performance issues such as caching and memory management that are directly affected

and can only be properly tested in the presences of a large number of items. As yet another

example, filtering, sorting and other search related operations can only be properly tested when

enough number of products are available. These are just some of the examples that illustrate how

a delay caused by Defendant can easily create a ripple effect in numerous other tasks that need to

be completion in a timely manner. Lastly, the blocking issues are not limited to those discussed

above and I was able to find several other examples where delays were directly attributed to

Defendant’s failure to act timely in unblocking Plaintiff on critical issues.

   177.        To summarize, in contrast to what Defendant alleges, its unresponsiveness,

inability or unwillingness to address critical and blocking issues in a timely manner, its decision




                               EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                  PAGE 74
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 70 of 85 Page ID
                                   #:537



to start the QA at later stage of the product lifecycle, its request to reduce the QA efforts suggested

by Plaintiff, among other things, would have made the launch date meaningless and gave little

control to Plaintiff to ensure timely launch of the Website.

6   CONCLUSIONS

    178.        In conclusion, my analysis reached the following findings:

       x   Defendant didn’t conform to Agile and MVP development principles which resulted in

           unnecessary delays in the development of the Website.

       x   Plaintiff employed a widely accepted software development process and correctly

           implemented it in the course of developing the Website.

       x   Plaintiff’s decision in feasibility and applicability of integrating out-of-the-box

           components with the website was appropriate and its decision not to excessively

           integrate such components was justifiable.

       x   Defendant inaccurately portrayed Plaintiff’s treatment of several bugs as well as their

           severity.

       x   Defendant’s failure to take important actions resulted in Plaintiff being unable to

           perform its duties according to the agreement between the parties for the development

           of the Website.




                               EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                  PAGE 75
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 71 of 85 Page ID
                                   #:538



        I declare under penalty of perjury that the foregoing is true and correct.

        Executed on __09/17/2018_____________ at Los Angeles, California.




                                                      __________________________

                                                      Ali Khoshgozaran




                            EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                               PAGE 76
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 72 of 85 Page ID
                                   #:539



               EXHIBIT A: CURRICULUM VITAE OF ALI KHOSHGOZARAN



       See attachment.




                         EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                            PAGE 77
       Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 73 of 85 Page ID
                                          #:540
ALI KHOSHGOZARAN

Computer Scientist
Quandary Peak Research
205 S Broadway, Suite 300
Los Angeles, CA 90012
Phone: (323) 545-3926
Email: ali@quandarypeak.com

EDUCATION

   Ph.D. in Computer Science, University of Southern California                               May 2010

   M.S. in Computer Science, The George Washington University                                 May 2005

   B.Sc. in Computer Engineering, Sharif University of Technology                             June 2003


EMPLOYMENT

   ·    Computer Scientist - Quandary Peak Research, Los Angeles, CA                                2018
        - Providing software analysis in software-related litigation patent, copyright infringement,
          breach of contract and other matters
        - Analyzing software intellectual property and patent portfolios for validity and infringement in
          the context of licensing and brokering negotiations, startup investments, and M&A
        - Investigating software failures to determine the root cause and help clients understand whether
          and how the failure could have been avoided
        - Documenting the architecture of software systems to identify structural similarities and
          differences among competing products and services and deduce the origin of software designs
          and code

   ·    Founder & CEO - Tilofy Inc, Los Angeles, CA                                             2013-2017
        - Five years of hands-on technical execution, leadership, product architecture and strategy
        - Designed, architected and led the development of Tilofy's complex technology infrastructure
           and software stack
        - Successfully built and released one of the most disruptive products in the predictive analytics
           to the market from the ground up
        - Interviewed 80+ candidates and managed a team of 15 backend/frontend/iOS engineers, biz
           devs, product managers & analysts
        - Led data/service integration of Tilofy with Twitter (Gnip), Google (GCE), IBM (Watson),
           Microsoft (Azure) & Amazon (AWS)
        - Performed daily code reviews, design discussions, bug tracking and product development with
           the engineering team
        - Turned a $20K seed investment into a cash-flow positive technology business worth $9M
           (raised $2M+ of venture funding)
        - Personally signed up world's biggest brands as paid clients (Red Bull, Altria, Hershey, Henkel,
           Unilever, Samsung, Anheuser Busch, etc.)


                                  EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                     PAGE 78
     Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 74 of 85 Page ID
                                                  #:541
    - Interfaced directly with heads of innovation, analytics, marketing, consumer insights and the
       CXO offices of Tilofy clients
    - Technologies used: ElasticSearch/MySql (storage), Ruby/Java (backend/APIs), React/Angular
       (frontend), AWS/Rackspace/GCE (IaaS), Jenkins/Chef/Salt/Kibana/Github/Log4j (tools),
       Mixpanel/Cloudflare/Google Analytics (analytics), Scrum (methodology)

·   Technical Lead, Samsung SmartTV Platform, Irvine, CA                                 2010-2013
    - Led technical integration of partners micro-services (Turner, TWC, Verizon) with Syncplus for
       Samsung's North American release
    - Led the innovation team in charge of conceptualizing and planning new product ideas for
       Samsung SmartTVs 2-5 years out
    - Developed proof of concept prototypes for Samsung's senior management to identify product
       commercialization opportunities
    - Filed 10 patents with Samsung on proprietary technology and related use cases (3 granted)

·   Program Manager Intern, Microsoft Online Services Division, Redmond, WA                       2009
    - Delivered and owned specs for Bing Maps "event app"
    - Worked directly with external/internal software engineers on design and development of an
       event app for Bing Maps platform
    - Responsible for ingestion, indexing and integration of Microsoft partner's events data into Bing
       Maps data layer
    - Selected among very few employees to be mentored 1:1 by Microsoft SVPs as potential future
       leaders for the organization
    - Received but declined a full-time offer

·   Software Developer Intern, Yahoo! Behavioral Targeting , Sunnyvale CA                    2007
    - Designed and developed various software products for the behavioral targeting QA team
    - Implemented an end-to-end framework for querying, visualizing and analyzing massive user
       behavioral data
    - Implemented a web-based interface to simulate user browsing behavior across hundreds of
       Yahoo! properties
    - Filed a patent with Yahoo! on developed technologies and querying interfaces
    - Received but declined a full-time offer

·   Research Assistant, University of Southern California, Los Angeles, CA                  2005-2010
    - Member of the research team at the Information Laboratory group within the Computer
       Science department
    - Software designer/developer for the GEODEC (geospatial decision-making) project funded by
       grants from Microsoft, Google, NSF, etc. The goal of the project was to construct an
       information-rich and realistic 3-dimensional visualization and simulation of a geographical
       location, rapidly and accurately
    - Designed and developed a three-layered architecture to import, ingest and analyze large
       amounts of heterogeneous, multi-modal and real-time spatio-temporal for real-time querying
       and visualization purposes
    - Developed an activity classification application on Android G1 phones using accelerometer,
       GPS, camera and other sensor data to predict user activities
    - Designed and developed several location-based services interacting with mobile clients for
       geospatial decision-making
    - Conducted research on privacy-preserving approaches to providing location based services



                                 EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                    PAGE 79
  Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 75 of 85 Page ID
                                                 #:542
    - Developed research grant proposals for NSF funding in the areas of geo-spatial information
       management and location privacy
    - Designed and developed the first moving object tracking and querying application using
       Google Earth featured on MSNBC and Google Earth’s blog
    - Invented a fundamental space-transformation technique to perform the class of Nearest
       Neighbor (NN) queries, the core class of queries used in many of the location-based services,
       without revealing the origin of the query in order to preserve the privacy of this information
    - A patent granted on the novel space transformation method and technique proposed

  ·   Teaching Assistant, University of Southern California, Los Angeles, CA             2005-2006
      - Mentoring students projects and designing exam questions for the Programming Systems
         Design course
      - Giving guest lectures and leading TA sessions for Database Information Systems course

  ·   Research Assistant, The George Washington University, Washington, D.C.                2004-2005
      - Contributing research towards establishing a framework for Statistical Cryptanalysis, under the
         supervision of Dr. Poorvi Vora

  ·   Lab Instructor, The George Washington University, Washington, D.C.                 2004-2005
      - Designing and instructing lab sections of “Database Management Systems”, teaching Oracle,
         MYSQL, JDBC, SQLPLUS, ODBC, XML etc.

  ·   Teaching Assistant, The George Washington University, Washington, D.C.                           2004
      - Mentoring students in “Group Software Projects” course to build a web-based application for a
         real client (including social impact, professional ethics and intellectual property analysis of the
         project).


LITIGATION CONSULTING

  ·   Certain Infotainment Systems, Components Thereof and Automobiles Containing the Same
      (Broadcom v. Toyota Motor Corporation, Panasonic Corporation et al.)
      - Jurisdiction: United States International Trade Commission
      - Counsel: Steptoe & Johnson LLP
      - Nature of Suit: Patent

  ·   UCAR TECHNOLOGY (USA) INC. and UCAR INC. v. YAN LI et al.
      - Jurisdiction: Northern District of California
      - Counsel: Ruyak Cherian LLP
      - Nature of Suit: Trade Secret (Machine Learning, Artificial Intelligence, Self-Driving Cars)

  ·   CAPSTONE LOGISTICS HOLDINGS, INC., et al., v. PEDRO NAVARRETE et al.
      - Jurisdiction: Southern District of New York
      - Counsel: Ferber Law, A Professional Corporation
      - Nature of Suit: Trade Secret

  ·   Neofonie GMBH v. Atrissimo Designs LLC
      - Jurisdiction: Central District of California
      - Counsel: Emanuel Law
      - Nature of Suit: Breach of Contract


                                 EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                    PAGE 80
   Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 76 of 85 Page ID
                                               #:543
  · SEVEN Networks, LLC v. ZTE (USA) Inc. and ZTE Corporation
    - Jurisdiction: Northern District of Texas
    - Counsel: Pillsbury Winthrop Shaw Pittman LLP
    - Nature of Suit: Patent Infringement

  ·   Hitachi Maxell, LTD. v. ZTE Corp. and ZTE USA Inc.
      - Jurisdiction: Eastern District of Texas
      - Counsel: Pillsbury Winthrop Shaw Pittman LLP
      - Nature of Suit: Patent Infringement

  ·   Alec Farwell v. Edward J. Herzstock and Revleap Corp.
      - Jurisdiction: Superior Court for California, County of Los Angeles
      - Counsel: Wolk & Levine LLP
      - Nature of Suit: Corporate Civil Suit

  ·   CYWEE Group LTD. v. ZTE Corporation, ZTE (USA), Inc. and ZTE (TX) Inc.
      - Jurisdiction: Southern District of California
      - Counsel: Pillsbury Winthrop Shaw Pittman LLP
      - Nature of Suit: Patent Infringement

  ·   Cellular Communications Equipment LLC v. HTC America Inc., HTC Corporation, ZTE
      Corporation, ZTE Solutions, Inc. and ZTE USA, Inc.
      - Jurisdiction: Eastern District of Texas
      - Counsel: Pillsbury Winthrop Shaw Pittman LLP
      - Nature of Suit: Patent Infringement

  ·    Bryndon Fisher v. The United States of America
      - Jurisdiction: United States Court of Federal Claims
      - Counsel: Schubert Jonckheer & Kolbe LLP
      - Nature of Suit: Class Action


PATENTS

      -   Middle Partners, Dang Van Tran, Yingnan Zhu, Xing Zheng, Jaffar Khoshgozaran. Samsung
          Electronics Co. LTD. (Granted)

      -   Apparatus and Methods for Tracking, Querying, and Visualizing Behavior Targeting
          Processes, Michael J. Menezes, Jaffar Khoshgozaran. Yahoo!, Inc. (Granted)

      -   Multi-User Discovery, Dang Van Tran, Yingnan Zhu, Xing Zheng, Jaffar Khoshgozaran.
          Samsung Electronics Co. LTD. (Granted)

      -   Blind Evaluation Of Nearest Neighbor Queries Wherein Locations Of Users Are Transformed
          Into A Transformed Space Using A Plurality Of Keys, Cyrus Shahabi, Jaffar Khoshgozaran,
          Houtan Shirani-Mehr. University of Southern California. (Granted)

      -   Crowd Sourcing, Dang Van Tran, Yingnan Zhu, Xing Zheng, Jaffar Khoshgozaran. Samsung
          Electronics Co. LTD. (Filed)


                                EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                   PAGE 81
   Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 77 of 85 Page ID
                                      #:544
    -   Privacy and Trends, Jaffar Khoshgozaran, Dang Van Tran, Xing Zheng, Yingnan Zhu.
        Samsung Electronics Co. LTD. (Filed)


    -   Augmented Intelligent Context, Yingnan Zhu, Xing Zheng, Daniel P. Gicklhorn, Michael R.
        Lovelace, Jaffar Khoshgozaran, Dang Tran. Samsung Electronics Co. LTD. (Filed)

    -   Context-Aware Media Interaction, Dang Tran, Yingnan Zhu, Michael R. LOVELACE, Xing
        Zheng, Daniel P. Gicklhorn, Jaffar Khoshgozaran. Samsung Electronics Co. LTD. (Filed)

    -   Time and Location Based Information Search and Discovery, Alireza Mojtahedi, Ali
        Khoshgozaran, Amir Raminfar. Tilofy Inc. (Filed)

    -   Collaborative Decision-Making For Deriving Micro-Recommendations For Offsite Users,
        Dang Van Tran, Xing Zheng, Jaffar Khoshgozaran, Yingnan Zhu. Samsung Electronics Co.
        LTD. (Filed)

    -   Micro-App Dynamic Revenue Sharing, Dang Van Tran, Xing Zheng, Jaffar Khoshgozaran,
        Yingnan Zhu. Samsung Electronics Co. LTD. (Filed)

    -   Collaborative Decision-Making For Deriving Micro-Recommendations For Offsite Users,
        Dang Van Tran, Xing Zheng, Jaffar Khoshgozaran, Yingnan Zhu, Samsung Electronics Co.
        LTD. (Filed)



MAGAZINE PUBLICATIONS

    -   Cyrus Shahabi, Farnoush Banaei-Kashani, Ali Khoshgozaran, Luciano Noceraand Songhua
        Xing, GeoDec: GeoDec: A framework to visualize and query geospatial data for decision-
        making. IEEE MultiMedia 17(3): 14-23 (2010).


BOOK CHAPTERS

    -   Ali Khoshgozaran and Cyrus Shahabi, Private Information Retrieval Techniques for Enabling
        Location Privacy in Location-Based Services, Privacy in Location-based Applications, ISBN:
        978-3-642-03510-4, Bettini, C.; Jajodia, S.; Samarati, P.; Wang, X.S. Eds., October 2009, 59-
        83.



JOURNAL PAPERS

    -   Ali Khoshgozaran, Houtan Shirani-Mehr and Cyrus Shahabi, Blind evaluation of location
        based queries using space transformation to preserve location privacy, Geoinformatica Journal,
        Nov 2012.




                               EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                  PAGE 82
  Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 78 of 85 Page ID
                                           #:545
   - Ali Khoshgozaran, Ali Khodaei, Mehdi Sharifzadeh, Cyrus Shahabi, A Hybrid Aggregation
       and Compression Technique for Road Network Databases, Knowledge and Information
       Systems Journal (KAIS) 17(3), 2008.

    -   Ali Khoshgozaran, Cyrus Shahabi and Houtan Shirani-Mehr, Location Privacy; Going Beyond
        K-anonymity, Cloaking and Anonymizers, Knowledge and Information Systems Journal
        (KAIS), 2010.

    -   Ali Khoshgozaran and Cyrus Shahabi, A taxonomy of approaches to preserve location privacy
        in location based services, to appear in International Journal of Computational Science and
        Engineering.


CONFERENCE PAPERS

    -   Ali Khoshgozaran and Cyrus Shahabi, Towards Private Navigation of Tree Structured Spatial
        Indexes, The Third International Conference on Emerging Databases (EDB 2011), Incheon,
        Korea.

    -   Ali Khoshgozaran and Cyrus Shahabi, Private Buddy Search: Enabling Private Spatial Queries
        in Social Networks, Symposium on Social Intelligence and Networking (SIN09). In
        conjunction with IEEE International Conference on Social Computing (SocialCom09),
        Vancouver, Canada, August 2009, 166-173.

    -   Luciano Nocera, Arjun Rihan, Songhua Xing, Ali Khodaei, Ali Khoshgozaran, Farnoush
        Banaei Kashani, Cyrus Shahabi: GeoDec: a multi-layered query processing framework for
        spatio-temporal data. ACM GIS 2009: 546-547.

    -   Gabriel Ghinita, Panos Kalnis, Ali Khoshgozaran, Cyrus Shahabi and Kian-Lee Tan, Private
        Queries in Location Based Services: Anonymizers are not Necessary, In Proceedings of ACM
        SIGMOD Conference 2008, Vancouver, Canada, 121-132.

    -   Ali Khoshgozaran, Cyrus Shahabi, Blind Evaluation of Nearest Neighbor Queries Using Space
        Transformation to Preserve Location Privacy, 10th International Symposium on Spatial and
        Temporal Databases (SSTD), Boston, United States July 2007, 239-257.

    -   Cyrus Shahabi, Yao-Yi Chiang, Kelvin Chung, Kai-Chen Huang, Jeff Khoshgozaran-
        Haghighi, Craig Knoblock, Sung Chun Lee, Ulrich Neumann, Ram Nevatia, Arjun Rihan,
        Snehal Thakkar, Suya You, GeoDec: Enabling Geospatial Decision Making, IEEE
        International Conference on Multimedia & Expo (ICME), Toronto,Canada, July 2006, 93-96.



WORKSHOP PAPERS

    -   Ali Khoshgozaran, Enabling Location Privacy; Moving beyond K-anonymity, Cloaking and
        Anonymizers, ACM SIGMETRICS 2008 Student Thesis Panel, in conjunction with ACM
        SIGMETRICS’08, June 3-5 2008, Annapolis MD.




                              EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                 PAGE 83
  Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 79 of 85 Page ID
                                            #:546
    - Ali Khoshgozaran, Houtan Shirani-Mehr and Cyrus Shahabi, SPIRAL: A Scalable Private
       Information Retrieval Approach to Location Privacy, The 2nd International Workshop on
       Privacy-Aware Location-based Mobile Services (PALMS), In conjunction with the 9th
       International Conference on Mobile Data Management (MDM’08), April 27 2008, Beijing,
       China.

    - Ali Khoshgozaran, Ali Khodaei, Mehdi Sharifzadeh, Cyrus Shahabi, A Multi-Resolution
        Compression Scheme for Efficient Window Queries over Road Network Databases, SSTDM
        2006, Hong Kong, China, 355-360.

    - Cyrus Shahabi and Ali Khoshgozaran, Location Privacy in Geospatial Decision-Making,
        Invited paper for DNIS 2007, Aizu, Japan, 1-15.


RESEARCH COMMUNITY SERVICE

    -   Reviewer for the IEEE Transactions on Knowledge and Data Engineering (TKDE)

    -   Reviewer for International Conference on Very Large Databases (VLDB)

    -   Reviewer for International Conference on Spatial and Temporal Databases (SSTD)

    -   Reviewer for IEEE International Conference on Data Engineering (ICDE)

    -   Reviewer for Special Interest Group on Knowledge Discovery and Data Mining (SIG KDD)

    -   Reviewer for GeoSensor Networks (GSN) Conference

    -   Reviewer for International Journal on Advances of Computer Science for Geographic
        Information Systems (Geoinformatica)

    -   Reviewer for ACM International Conference on Design of Communication (SIG DOC)

    -   Reviewer for International Symposium on Web and Wireless Geographical Information
        Systems (W2GIS)

    -   Reviewer for International Conference on Mobile Data Management (MDM)

    -   Reviewer for International Conference on Emerging Databases (EDB)

    -   Reviewer for ACM Annual Conference on Multimedia Systems

    -   Reviewer Ubiquitous Data Mining Conference (UDM)


INVITED TALKS/PANELS

    -   Judge, Demo Day, Object Oriented Design and Programming Course, University of Cal Poly
        Pomona (2013)



                              EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                 PAGE 84
  Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 80 of 85 Page ID
                                            #:547
    - Keynote Speaker, Iranian American Society of Engineers and Architects, Irvine, CA (2011)

    -   Panelist, Innovation Forum, Annenberg School of Communication & Journalism, USC (2014)

    -   Guest Lecturer, Specification and Design of User Interface Software Course, USC (2014)

    -   Guest Lecturer, Database Systems, USC (2011)

    -   Guest Lecturer, Data Informatics Professional Practicum, USC (2015)

    -   Speaker, The Montgomery Summit, Santa Monica, CA (2015)

    -   Keynote Speaker, Korean Investors & Traders Association Forum, Los Angeles, CA (2016)

    -   Panelist, Summit in Media & Tech, Hollywood Production Center, Los Angeles, CA (2017)

    -   Guest Speaker, Shanghai Investor Connect Road Show (2017)

    -   Guest Speaker, Plug and Play CHTA Disruptive Exhibition (2017)

    -   Guest Speaker, Integrated Media Services Center Retreat (2017)


PRESS

    -   How Artificial Intelligence Is Changing Storytelling, Huffington Post

    -   Innovation in Action: Impact Through Storytelling and Partnerships, United Nations System
        Staff College

    -   Perspective 17: A look into the future, Prensario International

    -   Tilofy Helps Marketers Spot Trends Before They Arise, American Marketing Association

    -   “First automated trend forecasting platform” predicted the Rainbow Bagel, Marketing Land

    -   Six Batches – One Mission: Change the Face of Retail Forever, PR Newswire

    -   USC engineering students find success in startup lab, ABC7

    -   Start-up companies get shot at big break with Launch Festival 2015, Fox KTVU

    -   A Day in the Life of the USC Viterbi Startup Garage, USC Viterbi

    -   Tech Startups & the LA Economy, Vimeo

    -   Announcing the 2014 socalTECH 50: Southern California’s Ones to Watch, SocalTech

    -   Seven Startups You Probably Haven’t Heard Of – But Should, Forbes



                               EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                  PAGE 85
  Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 81 of 85 Page ID
                                     #:548




    -   Tilofy brings the power of location based browsing, Digital Journal

    -   Making Sense Of The World Around You Using Location Data, SocalTech

    -   Urban Exploration? There’s an App for That, USC Viterbi

    -   Virtual World Meets the Real World, NBC News


AWARDS AND HONORS

    -   University Fellowship, The George Washington University, CS Dep. 2003-04

    -   Outstanding Leadership Award, University of Southern California, 2005

    -   Graduate Research Scholarship, University of Southern California, 2005

    -   Outstanding Graduate Student Award, APSIH, 2006

    -   Youth Appreciation Award, NIPOC, 2007

    -   Yahoo! Ambassador for USC, 2007-2008

    -   Over 1000 citations to peer reviewed publications, 2005-2010

    -   Winner: #1 Big Data Startup, USC Startup Garage Competition (100+ participants), 2013

    -   SocalTech50: Southern California’s Top 50 People to Watch in Tech Industry (along with
        CEOs of Tinder, Snapchat & Whsiper), 2014

    -   Winner: #1 Disruptive Startup in Retail (800+ participants), Plug & Play Tech Center, 2016

    -   Winner: #1 Disruptive Media Startup, Plug & Play Tech Center, 2017




                               EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                  PAGE 86
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 82 of 85 Page ID
                                   #:549




                EXHIBIT B: LIST OF MATERIALS CONSIDERED



x   Complaint filed by the Plaintiff (Case 8:17-cv-00772 Document 1 Filed 05/02/17).

x   Answer to Complaint and Counterclaim against Plaintiff filed by Defendant (Case 8:17-

    cv-00772-CJC-JDE Document 8 Filed 07/05/17).

x   Artissimo Designs LLC’s Responses to Neofonie GMBH’s First Set of Interrogatories filed

    by Defendant.

x   Document titled “artdesigns.com eCommerce Solution” dated Feb 22, 2016.

x   Document titled “Offer: Development, Test and Launch of a MVP for artdesigns.com”

    signed by Contractor (Plaintiff) and Client (Defendant) on May 23 and May 19 of 2016,

    Respectively.

x   JIRA tickets created for the project and their file attachments made available to me at

    https://jira.neofonie.de/browse/

x   Confluence wiki pages and their file attachments made available to me at

    https://confluence.neofonie.de/display/AR

x   Portion of email exchanges between employees of Defendant and Plaintiff.

x   Portion of invoices and their task breakdown charts sent to Defendant by Plaintiff.

x   Books, publications and papers cited throughout this report.




                             EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                PAGE 87
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 83 of 85 Page ID
                                   #:550



                                          PROOF OF SERVICE


     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

            I am employed in the County of Los Angeles, State of California. I am over the age of 18
     and not a party to the within action. My business address is 1875 Century Park East, Suite 2150,
     Los Angeles, California 90067.

             On September 18, 2018, I served the foregoing documents described as: DISCLOSURE
     OF EXPERT TESTIMONY PURSUANT TO RULE 26(a)(2)(A), F.R.Civ.P. on interested
     parties as follows:
                                   SEE ATTACHED SERVICE LIST
     _      By United States Mail. I enclosed the documents in a sealed envelope or
            package addressed to the person above.
                   By depositing the sealed envelope with the United States Postal
                   Service, with the postage fully prepaid.

             _     I placed the envelope for collection and mailing, following our
                   ordinary business practices. I am readily familiar with this business’s
                   practice for collecting and processing correspondence for mailing. On
                   the same day that the correspondence is placed for collection and
                   mailing, it is deposited in the ordinary course of business with the
                   United States Postal Service, in a sealed envelope with postage fully
                   prepaid.
            I am a resident or employed in the county where the mailing occurred. The
            envelope or package was placed in the mail at Los Angeles, California.

            By overnight delivery. I enclosed the documents in an envelope or package
            provided by an overnight delivery carrier and addressed to the persons listed
            above. I placed the envelope or package for collection and overnight
            delivery at an office or a regularly utilized drop box of the overnight delivery
            carrier.

            By messenger service. I served the documents by placing them in an
            envelope or package addressed to the person(s) listed above and provided
            them to a professional messenger service for service. (A declaration by the
            messenger must accompany this Proof of Service or be contained in the
            Declaration of Messenger below).

            By fax transmission. Based on an agreement of the parties to accept service
            by fax transmission, I faxed the documents to the person at the fax numbers
            listed above. No error was reported by the fax machine that I used. A copy
            of the record of the fax transmission, which I printed out, is attached.




                             EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                                PAGE 88
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 84 of 85 Page ID
                                   #:551



       X    By e-mail or electronic transmission. Based on a court order or an
            agreement of the parties to accept service by e-mail or electronic
            transmission, I caused the documents to be sent to the person at the e-mail
            addresses listed above. I did not receive, within a reasonable time after the
            transmission, any electronic messenger or other indication that the
            transmission was unsuccessful.
       X    STATE I declare under penalty of perjury under the laws of the State
            of California that the above is true and correct.

            FEDERAL I declare that I am employed in the office of a member of the bar
            of this court at whose direction this service was made.
            Executed on September 18, 2018 at Los Angeles, California.


                                                          ________________________
                                                          Sacha Emanuel




                          EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                             PAGE 89
Case 8:17-cv-00772-CJC-JDE Document 44-1 Filed 12/17/18 Page 85 of 85 Page ID
                                   #:552



                                           SERVICE LIST

        Roger G. Jones
        Peter C. Sales
        Kimberly M. Ingram
        Bradley Arant Boult Cummings LLP
        1600 Division Street, Suite 700
        Nashville, TN 37203

        Attorneys for Defendant/Counterclaimant
        Artissimo Designs LLC




                          EXHIBIT A - DISCLOSURE OF EXPERT TESTIMONY
                                             PAGE 90
